EXHIBIT 10.3

WARRANTY AGREEMENT

between

MADISON GAS AND ELECTRIC COMPANY

as Buyer

and

VESTAS-AMERICAN WIND TECHNOLOGY, INC.

as Supplier

for the

TOP OF IOWA PHASE III PROJECT

Dated as of September 29, 2006





Table of Contents










ARTICLE 1 DEFINITIONS AND INTERPRETATION

1.1

Definitions

1.2

Recitals, Articles, Sections and Exhibits

1.3

Gender

1.4

Successors and Assigns

1.5

Day

1.6

Grammatical Forms

1.7

References to Documents

ARTICLE 2 WARRANTY

2.1

Defects

2.2

Notification Requirements

2.3

Remedies for Defects.

2.4

Power Curve

2.5

Sound Level Warranty

2.6

Serial Defects

2.7

Force Majeure or Excusable Event

2.8

Exclusions

2.9

Additional Requirements.

2.10

Remedies Not a Penalty

2.11

Supplier Hazardous Substances

ARTICLE 3 BUYER’S OBLIGATIONS

3.1

Access.

3.2

Safety Rules and Regulations

3.3

Permits and Real Property Rights

3.4

Storage Space

3.5

Supplier’s Parts, Tools and Equipment.

3.6

Hazardous Substances.

3.7

Compliance with Applicable Law, Health and Safety

3.8

Notices

3.9

Monitoring and Diagnostics Systems

3.10

Operations and Management of the Project

3.11

Buyer’s Manager

3.12

Further Assurances

3.13

Replacement Service Provider.

ARTICLE 4 DEFAULT AND TERMINATION

4.1

Supplier Defaults

4.2

Buyer Defaults

4.3

Cure of an Event of Default

4.4

Event of Default Remedies.

4.5

Procedure at Expiration of Defect Warranty Period.

4.6

Disputed Defects

4.7

Survival

ARTICLE 5 TERM

ARTICLE 6 INSURANCE

ARTICLE 7 LIMITATION OF REMEDIES AND LIABILITIES

7.1

Overall Limitation of Liability

7.2

Consequential Damages

7.3

Releases Valid in All Events

7.4

Survival

ARTICLE 8 SUCCESSORS AND ASSIGNS

8.1

Assignment

8.2

Certain Restrictions

8.3

Certain Expenses

8.4

Subcontracts

ARTICLE 9 RESERVED RIGHTS

ARTICLE 10 ARBITRATION

10.1

Arbitration Procedure

10.2

Attorneys’ Fees

10.3

Performance During Dispute

10.4

Third Parties

10.5

Language

10.6

Survival

ARTICLE 11 CONFIDENTIALITY AND PUBLICITY

11.1

Confidential Information

11.2

Publicity

11.3

Survival

ARTICLE 12 INDEMNITY

12.1

Supplier Indemnity

12.2

Buyer Indemnity

12.3

Comparative Negligence

12.4

Availability of Insurance

12.5

Indemnification Procedure

12.6

Survival

ARTICLE 13 GENERAL PROVISIONS

13.1

Waiver

13.2

Right of Waiver

13.3

Notice

13.4

Governing Law

13.5

Consent to Jurisdiction

13.6

Amendments

13.7

Entire Agreement

13.8

Certain Expenses

13.9

No Partnership Created

13.10

Survival

13.11

Further Assurances

13.12

Counterparts

13.13

Headings

13.14

No Rights in Third Parties

13.15

Severability

13.16

Joint Effort

13.17

Effectiveness

13.18

English Language Documents

13.19

Notices, Consents, and Approvals in Writing











List of Exhibits

Exhibit A

List of Wind Turbines Installed at Project Site and Serial Number

Exhibit B

Power Curve Verification Option

Exhibit C

Project Specific Operational Requirements

Exhibit D

Climatic Data Sheet

Exhibit E

Insurance Requirements

Exhibit F

Project Site Description

Exhibit G

Site Plan

Exhibit H

Post Term Parts Warranty Terms and Conditions

Exhibit I

Sound Level Performance Standard

Exhibit J

Sound Level Testing Procedures





WARRANTY AGREEMENT

THIS WARRANTY AGREEMENT is made and entered into as of September 29, 2006 (the
“Effective Date”) by and between Vestas-American Wind Technology, Inc., a
California corporation (hereinafter “Supplier”), and Madison Gas and Electric
Company, a Wisconsin corporation (hereinafter “Buyer”).  Buyer and Supplier are
sometimes referred to individually as a “Party” and together as the “Parties.”

RECITALS:

A.

WHEREAS, Supplier and Buyer are entering into a Wind Turbine Supply Agreement,
 dated as of the date of this Agreement (as the same may be amended, modified or
supplemented from time to time, the “Wind Turbine Supply Agreement”), pursuant
to which Supplier has agreed to supply certain Turbine Equipment more
particularly described in the Technical Specifications attached to the Wind
Turbine Supply Agreement which Buyer shall erect and install on certain real
property owned or leased by Buyer in Town of Joice, Worth County in the State of
Iowa.

B.

WHEREAS, Supplier is required to make certain warranties regarding the Wind
Turbines in connection with the supply, delivery and commissioning of the
Turbine Equipment described in the Wind Turbine Supply Agreement on the terms
and conditions set forth in this Agreement.

C.

WHEREAS, Buyer is purchasing the Wind Turbines in reliance on such warranties
being made under this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto, intending to be legally bound hereby,
agree as follows:

ARTICLE 1
DEFINITIONS AND INTERPRETATION

1.1

Definitions

.  Unless otherwise defined herein, all initially-capitalized terms used in this
Agreement (including the preamble and Recitals hereto) and not otherwise defined
in the Wind Turbine Supply Agreement shall have the meanings specified below.

“AAA” has the meaning set forth in Section .

“Access” means full, unconditional and free access to and within the Project
Site, allowing Supplier and its Affiliates and Subcontractors access to all of
the Turbine Equipment, at all times and without prior notice.  “Access” shall
include access on the Project Site, up to the Tower door and to and in the
immediate vicinity of each of the Wind Turbines, including removal of ice and
snow, which makes it possible for Supplier and its Affiliates and Subcontractors
to bring and operate all necessary personnel and equipment, including without
limitation cranes suitable for removing, repairing, replacing and maintaining
any Turbine Equipment.

“Affiliate” means, as to a specified Person, any other Person that directly, or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with the Person in question.  For the purposes of this
definition, the concept of “control,” when used with respect to any specified
Person, shall signify the possession of the power to direct the management and
policies of such Person, whether through the ownership of voting securities or
partnership or other ownership interests, or otherwise.

“Agreement” means this Warranty Agreement, including all Exhibits attached
hereto, as the same may be amended, modified or supplemented from time to time.

“Applicable Laws” means all laws, ordinances, statutes, rules, regulations,
orders and decrees of any Governmental Authority having jurisdiction over the
Parties hereto, the Project or the Parties’ obligations under this Agreement, as
the same may be amended, modified or repealed from time to time.

“Arbitration Notice” has the meaning set forth in Section .

“Balance of Plant Specifications” has the meaning set forth in the Wind Turbine
Supply Agreement.

“Balance of Plant Work” has the meaning set forth in the Wind Turbine Supply
Agreement.

“Business Day” means every day other than a Saturday, Sunday or a day on which
banks are required or authorized by law or executive order to close in the State
of Oregon, the State of New York or the State in which the Project is located.

“Buyer” has the meaning in the preamble to this Agreement.

“Buyer Event of Default” has the meaning set forth in Section .

“Buyer Hazardous Substances” has the meaning set forth in Section .

“Buyer Indemnified Party” has the meaning set forth in Section .

“Buyer Parent” means MGE Energy, Inc., a Wisconsin corporation.

“Buyer Parent Guaranty” has the meaning set forth in the Wind Turbine Supply
Agreement.

“Buyer Responsible Parties” has the meaning set forth in Section 12.2.

“Buyer’s Manager” has the meaning set forth in Section 3.11.

“Climatic Data Sheet” means the fully-completed climatic data sheet attached as
.

“Commissioning Completion Date” has the meaning set forth in the Wind Turbine
Supply Agreement.

“Confidential Information” has the meaning set forth in Section .

“Crane Pads” has the meaning set forth in the Wind Turbine Supply Agreement.

“Deemed Commissioning Completion Date” means, with respect to each Wind Turbine,
the sixtieth (60th) day after the later of (a) the Guaranteed Delivery Date for
such Wind Turbine as of the Effective Date, and (b) the date such Wind Turbine
was delivered to the Delivery Point, if, due to the acts or omissions of Buyer,
the Commissioning Completion Date for such Wind Turbine has not occurred by such
date.  

“Defect” means any material defect in design, manufacturing, materials or
workmanship or damage (where the damage is caused by Supplier or by any defect
for which Supplier or any of its Subcontractors is responsible) in or to the
Turbine Equipment or any Part thereof, or any failure of the Turbine Equipment
or any Part thereof to comply with the Technical Specifications, excluding in
all cases (a) any of the foregoing attributable to or caused by ordinary wear
and tear of the Turbine Equipment or any Part thereof and (b) any derating of a
Wind Turbine provided for in the Project Specific Operational Requirements.

“Defect Warranty Period” means, with respect to each Wind Turbine, the period
commencing on the Commissioning Completion Date for such Wind Turbine, and
continuing to and ending on the second (2nd) anniversary of the earlier of the
Commissioning Completion Date for such Wind Turbine and the Deemed Commissioning
Completion Date for such Wind Turbine, unless terminated earlier pursuant to the
terms hereto.

“Defective Part” means any Part that has a Defect.

“Delivery Point” has the meaning set forth in the Wind Turbine Supply Agreement.

“Disclosing Party” has the meaning set forth in Section .

“Dispute” has the meaning set forth in Section 10.1.

“Dollar” or “$” means a dollar of the US.

“Effective Date” has the meaning set forth in the preamble to this Agreement.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, environmental release or threatened environmental release of any
Hazardous Substance or to health and safety matters, including the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, 42 U.S.C. §§
9601 et seq.; the Resource Conservation and Recovery Act, as the same may be
amended from time to time, 42 U.S.C. §§ 6901 et seq.; the Federal Water
Pollution Control Act, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act, 15 U.S.C. §§ 2601 et seq.; the Clean Air Act, 42 U.S.C. §§ 7401 et seq.;
the Safe Drinking Water Act, 42 U.S.C. §§ 3803 et seq.; the Oil Pollution Act of
1990, 33 U.S.C. §§ 2701 et seq.; the Emergency Planning and the Community
Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Hazardous Material
Transportation Act, 49 U.S.C. §§ 1801 et seq. and the Occupational Safety and
Health Act, 29 U.S.C. §§ 651 et seq.; and any state and local counterparts or
equivalents, in each case as amended from time to time.

“Event of Default” means either a Buyer Event of Default or a Supplier Event of
Default, as applicable.

“Excusable Event” means the acts or omissions of a Party or such Party’s
subcontractors, suppliers, employees, agents or representatives when such acts
or omissions delay or interfere with the other Party’s performance of its
obligations under this Agreement.

“FAA Lighting” has the meaning set forth in the Wind Turbine Supply Agreement.

“Fees” has the meaning set forth in the Service Agreement.

“Final Commissioning Completion Date” means the Commissioning Completion Date
for the final Wind Turbine.

“Financing Party” means any and all lenders providing senior or subordinated
construction, interim or long-term debt financing or refinancing to Buyer for
the purchase, installation or operation of the Turbine Equipment or the Project.

“Force Majeure Event” means any event which is not within the reasonable control
of the Party affected, and with the exercise of due diligence, could not
reasonably be prevented, avoided or removed by such Party, and does not result
from such Party’s negligence or the negligence of its agents, employees or
subcontractors, which causes the Party affected to be delayed, in whole or in
part, or unable to partially or wholly perform its obligations under this
Agreement (other than a lack of funds or finances or any obligation for the
payment of money), including: natural disasters; landslides; drought; fire;
flood; extreme weather conditions, including those affecting visibility; during
a time when Wind Turbines are to be Commissioned or during start-up testing:
wind speeds greater than 20 m/s or less than 4 m/s; during a time when crane
lifts of equipment or persons are to be performed: wind speeds greater than 10
m/s; during a time work is to be performed in a Hub: wind speeds greater than 15
m/s; at all other times work is to be performed on the Turbine Equipment, wind
speeds greater than 20 m/s; ambient temperatures are outside of the operating
parameters for the Wind Turbines described in the Technical Specifications; the
interconnected electricity transmission or distribution system, including
applicable substations, operating outside of the operating parameters of the
Wind Turbines described in the Technical Specifications; wind shear; earthquake;
lightning; hail; hurricanes; tornados; tsunamis; ice and ice storms; perils of
sea; volcanic activity; epidemic; war (whether declared or undeclared) or other
armed conflict; acts of God or the public enemy; riot; explosions; civil
disturbance; sabotage; strikes, lockouts or labor disputes (except for strikes,
lockouts or labor disputes isolated to the Party claiming Force Majeure);
vandalism; terrorism or threats of terrorism; action, ruling, decree or
injunction of a Governmental Authority; blockades; accidents in shipping or
transportation (but solely to the extent such accident would itself be a Force
Majeure Event if the Person shipping or transporting were a party hereto); and
the closing of or congestion (beyond reasonably foreseeable levels) in any
harbor, dock, port, canal or area adjunct thereto.  Force Majeure Events include
the failure of a subcontractor or supplier to furnish labor, services, materials
or equipment in accordance with its contractual obligations (but solely to the
extent such failure is itself due to a Force Majeure Event).  Force Majeure
Events shall not include (a) a Party’s financial inability to perform under this
Agreement, (b) a failure of equipment except if caused by a Force Majeure Event,
(c) unavailability of spare parts except if caused by a Force Majeure Event or
(d) sabotage by employees, agents or any subcontractors of the Party claiming
the Force Majeure Event.  

“Governmental Authority” means any federal, state, local, municipal or other
governmental, regulatory, administrative, judicial, public or statutory
instrumentality, court or governmental tribunal, agency, commission, authority,
body or entity, or any political subdivision thereof, having legal jurisdiction
over the matter or Person in question.

“Guaranteed Delivery Dates” has the meaning set forth in the Wind Turbine Supply
Agreement.

“Guaranteed Level” has the meaning set forth in Exhibit B.

“Hazardous Substances” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hub” has the meaning set forth in the Wind Turbine Supply Agreement.

“Indemnified Party” has the meaning set forth in Section .

“Indemnifying Party” has the meaning set forth in Section .

“Losses” has the meaning set forth in the Wind Turbine Supply Agreement.

“Major Component” means the entire part or any sub-component of the following:
blades, gear boxes, generators, nacelle bed plate and yaw plate.

“Maximum Liability” has the meaning set forth in the Wind Turbine Supply
Agreement.

“Measured Energy Output” or “MEO” has the meaning set forth in Exhibit B.

“Nominal Energy Output” or “NEO” has the meaning set forth in Exhibit B.

“Operating Manual” has the meaning set forth in the Wind Turbine Supply
Agreement.

“Other Contractors” means those Persons, other than Supplier, with whom Buyer
contracts or subcontracts to perform work in connection with all or any portion
of the Project, including operating the Turbine Equipment.  “Other Contractors”
includes the contractors providing Balance of Plant Work and may also include
Buyer in the event Buyer itself elects to perform any work in connection with
the Project.

“Part” means any part or component of the Turbine Equipment.

“Party” or “Parties” has the meaning set forth in the preamble to this
Agreement.

“Permit” means any valid waiver, exemption, variance, franchise, permit,
authorization, license or similar order of or from, or filing or registration
with, or notice to, any Governmental Authority having jurisdiction over the
matter in question.

“Person” means any individual, corporation, partnership, limited liability
company, association, joint stock company, trust, unincorporated organization,
joint venture, governmental or political subdivision or agency thereof.

“Power Curve Verification Option” means the option set forth in Exhibit B.

“Pre-Expiration Inspection” has the meaning set forth in Section .

“Pre-Expiration Inspection Report” has the meaning set forth in Section .

“Project” means an integrated 29.7 megawatt nameplate wind-powered electricity
generating plant to be located on the Project Site, consisting of the Turbine
Equipment and all structures, facilities, appliances, lines, conductors,
instruments, equipment, apparatus, components, roads and other property
integrating the entire facility and all other equipment, labor, services and
materials to be furnished and/or constructed on the Project Site that is
necessary for the operation and maintenance of such plant and for the generation
and delivery of wind power therefrom.

“Project Site” means the site described in Exhibit F.

“Project Site Data” has the meaning set forth in the Wind Turbine Supply
Agreement.

“Project Specific Operational Requirements” means any requirements for the
operation and/or shutdown of the Wind Turbines set forth on , as the same may be
amended, modified or supplemented pursuant to Section  of this Agreement.

“Prudent Wind Industry Practices” means, in connection with the repair or
replacement of components for wind power generation systems of a type and size
and having geographical and climatic attributes similar to the Project, those
practices, methods, specifications and standards of safety, performance,
dependability, efficiency and economy, generally recognized by industry members
in the United States as good and proper, and such other practices, methods or
acts which, in the exercise of reasonable judgment by those reasonably
experienced in the industry in light of the facts known at the time a decision
is made, would be expected to accomplish the result intended at a reasonable
cost and consistent with Applicable Laws, reliability, safety and expedition.
 Prudent Wind Industry Practices are not intended to be limited to the optimum
practices, methods or acts to the exclusion of all others, but rather to be a
spectrum of good and proper practices, methods and acts.

“Real Property Rights” means all rights in or to real property, including but
not limited to, leases, agreements for use or access, Permits, easements,
licenses, rights of way, and utility and railroad crossing rights required to be
obtained or maintained in connection with construction or operation of the
Project on the Project Site and transmission of electricity to the point of
delivery.

“Receiving Party” has the meaning set forth in Section .

“Rules” has the meaning set forth in Section .

“SCADA System” means the remote control and monitoring system for the Wind
Turbines, as more particularly described in Exhibit D.2 of the Wind Turbine
Supply Agreement.

“Serial Defect Threshold Number” means, with respect to a Major Component,
twenty-five percent (25%) of the aggregate number of such Major Component
originally installed at the Project, rounded up to the nearest whole number.

“Service Agreement” means that certain Service and Maintenance Agreement by and
between Buyer and Supplier to be executed on the Effective Date.

“Site Plan” means the design and layout for the Project, as set forth on Exhibit
G.

“Sound Level Performance Standard” means the standard set forth in Exhibit I.

“Sound Level Testing Procedures” means the testing procedures set forth in
Exhibit J.

“Storage and Lay-down Areas” has the meaning set forth in the Wind Turbine
Supply Agreement.

“Subcontractor” means any subcontractor or supplier of equipment or services to
Supplier in connection with the performance of Supplier’s obligations under this
Agreement.

“Supplier” has the meaning set forth in the preamble to this Agreement.

“Supplier Event of Default” has  the meaning set forth in Section .

“Supplier Hazardous Substances” has the meaning set forth in Section .

“Supplier Indemnified Party” has the meaning set forth in Section .

“Supplier Parent” means Vestas Wind Systems A/S, a company organized under the
laws of the Kingdom of Denmark.

“Supplier Parent Guaranty” has the meaning set forth in the Wind Turbine Supply
Agreement.

“Supplier Responsible Parties” has the meaning set forth in Section .

“Technical Specifications” means the technical specifications for the Turbine
Equipment more particularly described in Exhibit D of the Wind Turbine Supply
Agreement.

“Term” has the meaning set forth in .

“Third Party Controversy” has the meaning set forth in Section .

“Tower” means a Tower as defined in and supplied under the Wind Turbine Supply
Agreement.

“Turbine Equipment” means the Wind Turbines, Towers and SCADA System, and shall
not include the foundations, electrical infrastructure, substation, FAA Lighting
and other components comprising the Balance of Plant Work.

“US” means the United States of America.

“Warranties” means the warranties described in  and Exhibit B.

“Wind Turbines” means the Wind Turbines as defined in and supplied under the
Wind Turbine Supply Agreement, which Wind Turbines will be identified by serial
number on a list to be attached as  to this Agreement on or before the Final
Commissioning Completion Date.

“Wind Turbine Supply Agreement” has the meaning set forth in the Recitals.

“Written Notice” means Written Notice to any Party to this Agreement which is
delivered to the other Party in accordance with the terms of Section  hereof.

1.2

Recitals, Articles, Sections and Exhibits

.  References to Recitals, Articles, Sections and Exhibits are, unless otherwise
indicated, to Recitals of, Articles of, Sections of and Exhibits to this
Agreement.  All Exhibits attached to this Agreement are incorporated herein by
this reference and made a part hereof for all purposes.  References to an
Exhibit shall mean the referenced Exhibit and any sub-exhibits, sub-parts,
components or attachments included therewith.

1.3

Gender

.  As used in this Agreement, the masculine gender shall include the feminine
and neuter and the singular number shall include the plural, and vice versa.

1.4

Successors and Assigns

.  Unless expressly stated otherwise, references to a Person includes its
successors and permitted assigns and, in the case of a Governmental Authority,
any Person succeeding to its functions and capacities.  

1.5

Day

.  As used in this Agreement, references to “days” shall mean calendar days,
unless the term “Business Days” is used.  If the time for performing an
obligation under this Agreement expires on a day that is not a Business Day, the
time shall be extended until that time on the next Business Day.

1.6

Grammatical Forms

.  As used in this Agreement, where a word or phrase is specifically defined,
other grammatical forms of such word or phrase have corresponding meanings; the
words “herein,” “hereunder” and “hereof” refer to this Agreement, taken as a
whole, and not to any particular provision of this Agreement; “including” means
“including, for example and without limitation,” and other forms of the verb “to
include” are to be interpreted similarly.

1.7

References to Documents

.  As used in this Agreement, all references to a given agreement, instrument or
other document shall be a reference to that agreement, instrument or other
document as modified, amended, supplemented and restated through the date as of
which such reference is made.  Any term defined or provision incorporated in
this Agreement by reference to another document, instrument or agreement shall
continue to have the meaning or effect ascribed thereto whether or not such
other document, instrument or agreement is in effect.

ARTICLE 2
WARRANTY

2.1

Defects

.  Supplier warrants to Buyer, subject to the exclusions in Sections  and , that
the Turbine Equipment as delivered and Commissioned at the Project Site
(a) shall be new at the time of delivery and shall have been manufactured using
new components; and (b) shall be free from any Defects during the applicable
Defect Warranty Period.

2.2

Notification Requirements

.  Buyer shall promptly (but in any event within five (5) days after obtaining
notice or knowledge thereof) notify Supplier of any Defect identified by Buyer
by delivering Written Notice to Supplier of a warranty claim.

2.3

Remedies for Defects.

2.3.1

Repair or Replace.  During the applicable Defect Warranty Period, Supplier
agrees that it shall remedy Defects by, either repairing Defects, or
re-installing or replacing Defective Parts, in its sole discretion and without
cost or expense to Buyer.  When a Defective Part has been remedied, Supplier
shall be obligated, for the balance of the applicable Defect Warranty Period or
one (1) year from the date of remedy of such Defective Part, whichever is
longer, to repair Defects, or re-install or replace Defective Parts, in any part
previously repaired, re-installed or replaced; provided that in no event shall
such obligation extend beyond the date that is one (1) year following the
expiration of the applicable Defect Warranty Period.  In order to obtain the
benefits of any such warranty extending beyond the applicable Defect Warranty
Period, Buyer must comply with the Post Term Parts Warranty Terms and Conditions
attached to this Agreement as . Defective Parts that have been replaced under
this Agreement shall become and remain the property of Supplier.  

2.3.2

Quality of Repairs.  All repairs, replacements and re-installations shall be
performed in accordance with Prudent Wind Industry Practices and Applicable
Laws, and all parts and components employed in any such work shall be of good
and workmanlike quality and shall be new or newly refurbished.

2.3.3

Safety Rules and Regulations

2.3.4

.  During performance of its obligations at the Project Site, Supplier shall,
and shall cause its Subcontractors and their respective agents and employees to,
comply with Supplier’s safety program attached as Exhibit I.1 to the Wind
Turbine Supply Agreement and Supplier’s site rules attached as Exhibit I.2 to
the Wind Turbine Supply Agreement.

2.4

Power Curve

.   Subject to the exclusions in Sections  and , and the exercise of the Power
Curve Verification Option in accordance with Exhibit B, Supplier warrants that
the Measured Energy Output, when measured in accordance with Exhibit B, shall
not be less than the Guaranteed Level of the Nominal Energy Output.

2.5

Sound Level Warranty

.  During the Defect Warranty Period for a Wind Turbine, and subject to the
exclusions in Sections  and , such Wind Turbine shall comply with the Sound
Level Performance Standard when tested in accordance with the Sound Level
Testing Procedures.

2.6

Serial Defects

.

2.6.1

If a Defect in a Major Component resulting from a similar failure mode or which
otherwise could reasonably be expected to result from the same root cause is
discovered prior to the expiration of the Defect Warranty Period for the last
Wind Turbine in an aggregate number of such Major Components at the Project
equal to or greater than the Serial Defect Threshold Number, Buyer shall provide
Written Notice of the same in accordance with Section  of this Agreement.  For
purposes of determining whether the Serial Defect Threshold Number has been
reached, only failures occurring in a Wind Turbine during the Defect Warranty
Period for such Wind Turbine shall be counted.  If Buyer provides such written
notice, Supplier may demonstrate to Buyer’s reasonable satisfaction that such
Defect is not due to a design or manufacturing fault. If Supplier demonstrates
to Buyer’s reasonable satisfaction that such Defect is not due to a design or
manufacturing fault and such Defect occurs during the applicable Defect Warranty
Period, Supplier shall be liable solely for correcting such Defect in the manner
set forth in Section  and shall do so with respect to all Wind Turbines at the
Project Site determined to contain such Defect in a Major Component.

2.6.2

If Supplier fails to demonstrate to Buyer’s reasonable satisfaction that the
Defect identified pursuant to Section  is not due to a design or manufacturing
fault, then it will take the following remedial action.  If such Defect is the
result of a manufacturing fault, Supplier shall correct such Defect in the
applicable Major Component in the manner provided in Section  with respect to
all Wind Turbines at the Project Site for which the applicable Defect Warranty
Period has not expired that are determined to contain the same defectively
manufactured Major Component regardless of whether or not such Major Component
has exhibited the Defect in question.  If such Defect is the result of a design
fault, Supplier shall cause the Major Component in question to be repaired,
re-designed or retrofitted for all of the Wind Turbines at the Project Site for
which the applicable Defect Warranty Period has not expired that are determined
to contain the same defectively designed Major Component, regardless of whether
or not such Major Component has exhibited the Defect in question.  During the
re-design and retrofit process required under this Section , Supplier shall
address the cause, and not just the effect, of any Defect in a Major Component.

2.7

Force Majeure or Excusable Event

.  

2.7.1

General.  Neither Party will have any liability or be considered to be in breach
or default of its obligations under this Agreement to the extent that
performance of such obligations or its efforts to cure are delayed or prevented,
directly or indirectly, due to a Force Majeure Event or Excusable Event, which
in the case of Supplier shall include being relieved from its obligations to
repair or remedy a Defect for so long as the performance thereof is delayed or
prevented by reason of a Force Majeure Event or Excusable Event; provided that
the periods for the Warranties shall not be extended due to any Force Majeure
Event or Excusable Event, unless mutually agreed in writing by both Parties.

2.7.2

Procedures.  If either Party, as a result of the occurrence of a Force Majeure
Event or Excusable Event, is rendered wholly or partially unable to perform its
obligations under this Agreement, such Party shall comply with the following:  

(i)

the affected Party shall give the other Party Written Notice describing the
particulars of the occurrence, with Written Notice given promptly after the
occurrence of the event, and in no event more than five (5) Business Days after
the affected Party becomes aware that such occurrence is a Force Majeure Event
or Excusable Event; provided, however, that any failure of the affected Party to
provide such Written Notice shall not waive, prejudice or otherwise affect such
Party’s right to relief under this Section ;

(ii)

the affected Party shall give the other Party Written Notice estimating the
event’s expected duration and probable impact on the performance of such Party’s
obligations hereunder, and such affected Party shall continue to furnish timely
regular reports with respect thereto during the continuation of the event;

(iii)

the suspension of performance shall be of no greater scope and of no longer
duration than is reasonably required by the event;

(iv)

no liability of either Party which arose before the occurrence of the event
causing the suspension of performance shall be excused as a result of the
occurrence;

(v)

the affected Party shall exercise all reasonable efforts to mitigate or limit
damages to the other Party, promptly taking appropriate and sufficient
corrective action, including the expenditure of all reasonable sums of money;

(vi)

the affected Party shall use all reasonable efforts to continue to perform its
obligations hereunder and to correct or cure the event excusing performance; and

(vii)

when the affected Party is able to resume performance of the affected
obligations under this Agreement, the affected Party shall promptly resume
performance and give the other Party Written Notice to that effect.

2.7.3

Burden of Proof.  The burden of proof as to whether a Force Majeure Event or
Excusable Event has occurred and whether such event excuses a Party from
performance under this Agreement shall be upon the Party claiming such Force
Majeure Event or Excusable Event.

2.8

Exclusions

.  The Warranties set forth in this Agreement are exclusive and in lieu of all
warranties, expressed or implied, of performance, merchantability, fitness for a
particular purpose, custom, usage, or otherwise.  There are no other warranties,
agreements or understandings, oral or written, that extend beyond those set
forth in this Agreement and the Service Agreement with respect to the Turbine
Equipment.  Supplier’s obligation to perform its obligations hereunder is
conditioned upon payment of the amounts described in the Wind Turbine Supply
Agreement and the Fees under the Service Agreement.  No other warranty, oral or
written, which might have been given by an employee, agent or representative of
Supplier or its Affiliates is authorized by Supplier.  Supplier is not and shall
not be held liable or have any obligation under this Agreement for any loss or
damage to the Turbine Equipment (or a failure to meet its Warranties) to the
extent caused by or arising out of any of the following (except to the extent
such loss or damage is the result of acts or omissions of Supplier or its
Subcontractors):

2.8.1

Alterations or repairs carried out by Persons not authorized in writing by
Supplier;

2.8.2

Conditions at the Project Site, including wind shear, lightning, hail, ice or
dust storms, which are outside the applicable operating or design parameters of
the Turbine Equipment;

2.8.3

Except as contemplated in Section , services provided by, or the use of
materials, layouts and designs, supplied or required by any Person other than
Supplier and its Subcontractors;

2.8.4

Ordinary wear, tear, erosion and corrosion;

2.8.5

Vandalism and/or malicious mischief;

2.8.6

Loss of production, loss of profit and other consequential or incidental loss,
caused by a Defective Part, except for liquidated damages payable by Supplier
under this Agreement;

2.8.7

Buyer’s or any Other Contractor’s acts or omissions except to the extent such
acts or omissions were taken at the written direction of Supplier;

2.8.8

The siting, operation or use of Turbine Equipment outside the parameters set
forth in the Operating Manual, the service bulletins issued by Supplier, the
Project Specific Operational Requirements or the Technical Specifications;

2.8.9

The storage of Turbine Equipment not in accordance with the procedures set forth
in Supplier’s Installation Manual or transport instructions;

2.8.10

The failure of the Balance of Plant Work to be constructed in accordance with
the requirements of the Wind Turbine Supply Agreement;

2.8.11

A Force Majeure Event;

2.8.12

The failure of Buyer or any Other Contractor to site the Wind Turbines in
accordance with the Site Plan;

2.8.13

Application of the brakes to any Wind Turbine for a continuous period of
forty-eight (48) hours or more;

2.8.14

Buyer or any Other Contractor having made configuration changes to the operating
parameters of the Wind Turbines; or

2.8.15

Disconnection of the Project (at the substation and/or the collection system)
from the interconnection utility grid while the Wind Turbines are under load,
more than fifty-two (52) times in a consecutive twelve (12) month period.

2.9

Additional Requirements.

2.9.1

Supplier shall advise Buyer in writing, as soon as reasonably possible, of any
misuse, abuse, or improper operation of a Wind Turbine of which Supplier or any
of its agents, employees or any of its Subcontractors has knowledge; provided,
that Supplier shall have no obligation to perform any investigation hereunder
beyond what is required by this Agreement or the Service Agreement.  If any
damage is caused to the Wind Turbines by any act or event which is excluded from
Supplier’s warranty, and the affected Wind Turbines are thereafter repaired or
modified to Supplier’s specifications and to Supplier’s reasonable satisfaction,
the warranty of such Wind Turbines shall resume upon the completion of such
repair or modification; provided that nothing herein shall extend the Defect
Warranty Period for a Wind Turbine.

2.9.2

Notwithstanding anything herein to the contrary, Supplier shall not have any
responsibility or obligation whatsoever for any of the following, each of which
shall be deemed to be Buyer’s sole responsibility: (i) selecting Wind Turbine
sites, or related equipment to operate the Turbine Equipment, for purposes of
exploiting the available wind resource or (ii) obtaining any contracts,
consents, approvals and property rights necessary to sell or deliver electricity
produced by the Turbine Equipment.

2.9.3

Buyer represents and warrants to Supplier that all information provided to
Supplier by Buyer related to the Project and the Project Site, including the
Project Site Data, to the best of Buyer’s knowledge, is true, accurate and
complete in all material respects, and Buyer has no knowledge of any other
information that would render the Project Site Data inaccurate or misleading in
any material respect.  Supplier has received and reviewed the Project Site Data
from Buyer and based on such review, Supplier has made a determination that
Buyer must comply with the requirements for the operation and shutdown of the
Wind Turbines set forth on Exhibit C as a condition to the effectiveness of
Supplier’s Warranties under this Agreement.  If it is determined after the
Effective Date, that the actual operating conditions at the Project Site differ
from the Project Site Data supplied by Buyer, Supplier may impose different or
additional operational requirements for the Turbine Equipment in addition to
those set forth on Exhibit C (such different or additional operational
requirements along with the requirements set forth on Exhibit C are collectively
referred to herein as the “Project Specific Operational Requirements”).
 Supplier shall act reasonably and in good faith in determining the need for any
Project Specific Operational Requirements after the Effective Date and Exhibit C
shall be revised as needed to reflect such Project Specific Operational
Requirements.  Notwithstanding Supplier’s review of the Project Site Data, it
shall be the exclusive responsibility of Buyer to ensure that the Site Plan,
wind resource, climatic conditions, topography and Project Site are suitable for
the Project and support the power output projections for the Project.

2.10

Remedies Not a Penalty

.  The Parties acknowledge and agree that it is difficult or impossible to
determine with precision the amount of damages that would or might be incurred
by Buyer as a result of the failure of the Wind Turbines to maintain the Nominal
Energy Output or achieve the Sound Level Performance Standard.  It is understood
and agreed by the Parties that (i) Buyer shall be damaged by the failure of the
Wind Turbines to maintain the Nominal Energy Output or achieve the Sound Level
Performance Standard, (ii) it would be impracticable or extremely difficult to
fix the actual damages resulting therefrom, (iii) any sums which would be
payable under Exhibit B or Exhibit I are in the nature of liquidated damages,
and not a penalty, and are fair and reasonable and (iv) each payment represents
a reasonable estimate of fair compensation for the losses that may reasonably be
anticipated from each such failure, and shall, without duplication, be the sole
and exclusive measure of damages with respect to any such failure of the Wind
Turbines.  Payment of the liquidated damages set forth in Exhibit B and Exhibit
I shall, without duplication, constitute the sole and exclusive remedy of Buyer
and the sole and exclusive liability and measure of damages of Supplier with
respect to the failure of the Wind Turbines to maintain the Nominal Energy
Output or achieve the Sound Level Performance Standard.  Once payment of such
liquidated damages has been made, Supplier shall be relieved of any and all
further liability in respect of such failure.

2.11

Supplier Hazardous Substances

.  Supplier, at its sole cost and expense, shall arrange and contract for the
disposal, transportation and reporting of Hazardous Substances brought onto and
released at the Project Site by Supplier or its Subcontractors (whether prior to
or after the Effective Date) (such Hazardous Substances hereinafter referred to
as “Supplier Hazardous Substances”) to the extent required by Applicable Laws,
in each case, by licensed, insured, competent and professional contractors in a
safe manner and in accordance with Applicable Laws.  As between Buyer and
Supplier, Supplier shall be solely liable for any response, removal,
investigation, cleanup or other remedial action required by any Applicable Laws
related to any Supplier Hazardous Substances.  In the event Supplier encounters
the presence of any Supplier Hazardous Substances at the Project Site differing
from those ordinarily encountered in the type of work provided for in this
Agreement, Supplier shall, to the extent continuing work would be inconsistent
with Prudent Wind Industry Practices, Permits or Applicable Law, stop work and
promptly report the condition to Buyer. In such event, Supplier shall remove or
render harmless, or take other actions necessary to remedy the hazards
associated with, the condition such that Supplier can resume work.

ARTICLE 3
BUYER’S OBLIGATIONS

3.1

Access.

  Buyer shall provide Supplier with clear Access to the Project Site, each Wind
Turbine and the space next to each Wind Turbine for lay-down, inspection and
repairs of parts and equipment, to include snow removal and, if required,
sanding.  Buyer shall ensure that all roads, Crane Pads and Storage and Lay-down
Areas on the Project Site are maintained in compliance with the standards set
forth in the Balance of Plant Specifications.  Any delay incurred by Supplier in
fulfilling its obligations as a consequence of Buyer’s failure to meet its
obligation to provide Access pursuant to this Agreement shall be accounted from
the time of Supplier’s request for Access to the time when Access has been
provided.  In addition to the physical access to the Wind Turbines described
above, Buyer shall provide Supplier with access to the SCADA System as provided
for under Section .

3.2

Safety Rules and Regulations

.  Buyer shall, and shall cause the Other Contractors and their respective
agents and employees to, observe all site safety rules and regulations issued by
Supplier in compliance with the safety program attached as Exhibit I.1 to the
Wind Turbine Supply Agreement and the site rules attached as Exhibit I.2 to the
Wind Turbine Supply Agreement.

3.3

Permits and Real Property Rights

.  Buyer shall obtain and maintain all necessary Permits and Real Property
Rights required (i) to be obtained in the name of Buyer in order to lawfully
operate the Turbine Equipment and perform Buyer’s obligations under this
Agreement and (ii) to be obtained in the name of Buyer, if any, in order to
enable Supplier to lawfully access the Project Site and the Turbine Equipment.

3.4

Storage Space

.  Buyer shall provide the storage space and other facilities at the Project
Site for Supplier to store parts, tools and equipment in connection with the
performance of Supplier’s obligations hereunder and under the Service Agreement.

3.5

Supplier’s Parts, Tools and Equipment.

  Buyer shall provide security for Supplier’s Parts and other parts, tools and
equipment while in locked storage at the Project Site using the same care to
protect the same as an ordinarily prudent person operating a project of a size
and nature similar to the Project would use with its own property and shall be
responsible for any damage to such property only to the extent resulting from
its failure to use such care.  Buyer shall keep Supplier’s Parts and other
parts, tools and equipment free and clear of any and all Liens created by or
arising through Buyer.

3.6

Hazardous Substances.

 Buyer, at its sole cost and expense, shall arrange and contract for the
disposal, transportation and reporting of Hazardous Substances existing on, in
or under the Project Site (whether prior to or after the Effective Date)
(Hazardous Substances existing on, in or under the Project Site other than
Supplier Hazardous Substances hereinafter referred to as “Buyer Hazardous
Substances”) to the extent required by Applicable Laws, in each case, by
licensed, insured, competent and professional contractors in a safe manner and
in accordance with Applicable Laws.  As between Buyer and Supplier, Buyer shall
be solely liable for any response, removal, investigation, cleanup or other
remedial action required by any Applicable Laws related to any Buyer Hazardous
Substances.  In the event Supplier encounters the presence of any Buyer
Hazardous Substances at the Project Site differing from those ordinarily
encountered in the type of work provided for in this Agreement, Supplier shall,
to the extent continuing work would be inconsistent with Prudent Wind Industry
Practices, Permits or Applicable Law, stop work and promptly report the
condition to Buyer. In such event, Buyer shall remove or render harmless, or
take other actions necessary to remedy the hazards associated with, the
condition such that Supplier can resume work.

3.7

Compliance with Applicable Law, Health and Safety

.  Buyer shall operate the Turbine Equipment and ancillary equipment (except to
the extent required of Supplier in connection with the performance of its
obligations under this Agreement) and maintain the Project Site in accordance
with the Operating Manual, Prudent Wind Industry Practices, the Technical
Specifications, all service bulletins issued by Supplier and all Applicable Laws
and shall take all necessary precautions for the health and safety of Supplier’s
personnel at the Project Site.

3.8

Notices

.  Upon obtaining knowledge thereof, Buyer shall (i) promptly, but in any event
within five (5) days, give Supplier Written Notice of any events or facts or
observations that may affect the operation of the Turbine Equipment or the
performance of Supplier’s obligations under this Agreement, including any
suspected malfunction, damage or Defect which might adversely affect the
production or the operational lifetime of the Turbine Equipment, and (ii)
immediately notify Supplier verbally (with Written Notice to follow within three
(3) days) of any emergency or hazardous condition or occurrence that in any way
affects, or could affect, the safe operation of the Turbine Equipment or the
Project and the safety of personnel at the Project Site.

3.9

Monitoring and Diagnostics Systems

.  Buyer shall allow Supplier full and complete access to the SCADA System in
order for Supplier to monitor the Turbine Equipment and use any data generated
by such system.  To facilitate Supplier’s access to the SCADA System, at Buyer’s
sole expense, Buyer shall (i) install and maintain a T1 data grade line (or its
equivalent) that is capable of supporting the SCADA System and that maintains an
uptime equal to information technology industry standards and (ii) provide
Supplier with a static public internet protocol (IP) address that is accessible
through any internet connection.   Supplier shall be permitted remote client
access to the SCADA System to monitor the Turbine Equipment and, subject to the
provisions of  hereof, use any Wind Turbine data generated by such system.

3.10

Operations and Management of the Project

.  Day-to-day operation and management of the Project will be conducted by Buyer
or an operator of Buyer’s choosing.  Buyer shall ensure that such operation and
management will be conducted in accordance with Prudent Wind Industry Practices,
all Applicable Laws, the Operating Manual, all service bulletins issued by
Supplier, the Technical Specifications and any Project Specific Operational
Requirements.

3.11

Buyer’s Manager

.  Buyer shall appoint a single representative, and shall provide prompt Written
Notice thereof to Supplier, to act as its manager and coordinator of this
Agreement on Buyer’s behalf (the “Buyer’s Manager”).  To the extent practicable,
the Buyer’s Manager shall not be replaced without reasonable prior Written
Notice to Supplier.  The Buyer’s Manager (i) shall act as the liaison for
Buyer’s communications with Supplier, (ii) shall be responsible for receiving
all reports due under this Agreement from Supplier and delivering all reports
due hereunder to Supplier, (iii) shall have authority to act on behalf of Buyer
and (iv) shall have the experience and authority to make reasonably prompt means
and methods decisions at the Project Site on a real time basis.  All
communications given to or received from the Buyer’s Manager shall be binding on
Buyer.  Notwithstanding the foregoing, the Buyer’s Manager shall not have
authority to amend or to modify any of the provisions of this Agreement.  Buyer
shall at all times keep Supplier informed of the identity of and contact
information for the Buyer’s Manager and, to the extent a different individual
has responsibility for site safety, environmental issues, emergencies and
billing and invoicing, the identity of and contact information for such
individuals.

3.12

Further Assurances

.  Buyer shall provide such assistance and support, including interfacing with
Governmental Authorities and representatives, as may be requested by Supplier in
order to secure any licenses, permits or other approvals Supplier may need to
perform its obligations hereunder.

3.13

Replacement Service Provider.

 If the Service Agreement has been terminated and Supplier is not providing
services thereunder, the Warranties hereunder shall be conditioned upon Buyer
performing, or causing a replacement service provider to perform, the services
in accordance with standards of performance equivalent to or higher than the
standards of performance as had been applicable to Supplier under the Service
Agreement.  Any replacement service provider engaged by Buyer shall have
demonstrated experience providing the same or similar services to wind
generation facilities of a type and size and having geographical and climatic
attributes similar to the Project.  Supplier shall not be liable for any
warranty or other claim made by Buyer that resulted from or was caused by the
servicing or operation of the Turbine Equipment by such replacement service
provider in a manner not in accordance with the applicable performance standards
set forth in the Service Agreement.

ARTICLE 4
DEFAULT AND TERMINATION

4.1

Supplier Defaults

.  The occurrence of any one or more of the following events shall constitute an
event of default by Supplier hereunder (a “Supplier Event of Default”):

4.1.1

Supplier fails to pay to Buyer any payment required under this Agreement which
is not in dispute, and such failure continues for ten (10) days after receipt of
Written Notice of such failure;

4.1.2

Any representation or warranty of Supplier contained in this Agreement shall
prove to be false or misleading at the time such representation or warranty is
made and has a material adverse effect on either Party’s ability to perform its
obligations hereunder, and such false or misleading representation or warranty
and material adverse effect continue uncured for thirty (30) days after receipt
of Written Notice from Buyer;

4.1.3

Supplier or Supplier Parent voluntarily commences bankruptcy, insolvency,
reorganization, stay, moratorium or similar debtor-relief proceedings or shall
have become insolvent or generally does not pay its debts as they become due, or
admits in writing its inability to pay its debts, or makes an assignment for the
benefit of creditors and, with respect to Supplier Parent, Supplier has not
delivered to Buyer another guarantee, bank bond or letter of credit in a form
reasonably acceptable to Buyer to replace the Supplier Parent Guaranty;

4.1.4

Insolvency, receivership, reorganization, bankruptcy, or similar proceedings
shall have been commenced against Supplier or Supplier Parent and such
proceedings remain undismissed or unstayed for a period of ninety (90) days and,
with respect to Supplier Parent, Supplier has not delivered to Buyer another
guarantee, bank bond or letter of credit in a form reasonably acceptable to
Buyer to replace the Supplier Parent Guaranty;

4.1.5

Supplier Parent disavows its obligations under the Supplier Parent Guaranty or
Supplier fails to cause the Supplier Parent Guaranty to be maintained in full
force and effect and such disavowal or failure continues for ten (10) days after
receipt of Written Notice of such disavowal or failure and Supplier has not
delivered to Buyer another guarantee, bank bond or letter of credit in a form
reasonably acceptable to Buyer to replace the Supplier Parent Guaranty;

4.1.6

Except as otherwise expressly provided for in this Section , Supplier is in
material breach of its obligations under this Agreement (other than Supplier’s
obligations under Section 2.4 and Exhibit B and Section 2.12 and Exhibit I) and
such material breach continues uncured for thirty (30) days after receipt of
Written Notice from Buyer; or

4.1.7

A default in respect of Supplier shall have occurred and be continuing beyond
the applicable cure period therefor under the Wind Turbine Supply Agreement or
the Service Agreement.

4.2

Buyer Defaults

.  The occurrence of any one or more of the following events shall constitute an
event of default by Buyer hereunder (a “Buyer Event of Default”):

4.2.1

Buyer fails to pay to Supplier any payment required under this Agreement which
is not in dispute, and such failure continues for ten (10) days after receipt of
Written Notice of such failure;

4.2.2

Buyer denies Supplier the access required by Section  for reasons not
attributable to a Force Majeure Event, and such access is not granted within ten
(10) days after receipt of Written Notice thereof from Supplier;

4.2.3

Any representation or warranty of Buyer contained in this Agreement shall prove
to be false or misleading at the time such representation or warranty is made
and has a material adverse effect on either Party’s ability to perform its
obligations hereunder, and such false or misleading representation or warranty
and material adverse effect continue uncured for thirty (30) days after receipt
of Written Notice from Supplier;

4.2.4

Buyer or Buyer Parent voluntarily commences bankruptcy, insolvency,
reorganization, stay, moratorium or similar debtor-relief proceedings, or shall
have become insolvent or generally does not pay its debts as they become due, or
admits in writing its inability to pay its debts, or makes an assignment for the
benefit of creditors and, with respect to Buyer Parent, Buyer has not delivered
to Supplier another guaranty, bank bond or a letter of credit in a form
reasonably acceptable to Supplier to replace the Buyer Parent Guaranty;

4.2.5

Insolvency, receivership, reorganization, bankruptcy, or a similar proceeding
shall have been commenced against Buyer or Buyer Parent and such proceeding
remains undismissed or unstayed for a period of ninety (90) days and, with
respect to Buyer Parent, Buyer has not delivered to Supplier another guaranty,
bank bond or a letter of credit in a form reasonably acceptable to Supplier to
replace the Buyer Parent Guaranty;

4.2.6

Buyer Parent disavows its obligations under the Buyer Parent Guaranty or Buyer
fails to cause the Buyer Parent Guaranty to be maintained in full force and
effect in accordance with its terms and such disavowal or failure continues for
ten (10) days after receipt of Written Notice of such disavowal or failure and
Buyer has not delivered to Supplier another guaranty, bank bond or a letter of
credit in a form reasonably acceptable to Supplier to replace the Buyer Parent
Guaranty;

4.2.7

Except as otherwise expressly provided for in this Section , Buyer is in
material breach of its obligations under this Agreement and such material breach
continues uncured for thirty (30) days after receipt of Written Notice from
Supplier; or

4.2.8

A default in respect of Buyer shall have occurred and be continuing beyond the
applicable cure period therefor under the Wind Turbine Supply Agreement or the
Service Agreement.

4.3

Cure of an Event of Default

.  An Event of Default shall be deemed cured only if such default shall be
remedied within the relevant time period, if any, specified in Sections  and
 after Written Notice has been sent to the defaulting Party from the
non-defaulting Party specifying the default and demanding that the same be
remedied (provided that the failure of a Party to provide such notice shall not
be deemed a waiver of such default).  Notwithstanding the foregoing, in the
event of a Supplier Event of Default set forth in Sections 4.1.2, 4.1.4 or 4.1.6
or a Buyer Event of Default set forth in Sections 4.2.3, 4.2.5 or 4.2.7, if such
default is not reasonably capable of cure within the relevant cure period set
forth therein, if any, but such default is reasonably capable of cure within the
additional cure period set forth in this Section , then the default shall not be
deemed a Supplier Event of Default or a Buyer Event of Default, as applicable,
if the defaulting Party commences to remedy the default within the relevant cure
period set forth therein and thereafter diligently pursues such remedy until
such default is fully cured; provided, however, that in no event shall such
additional period of time for the defaulting Party to effect a cure for any such
default exceed one hundred twenty (120) days.  Notwithstanding anything
contained herein, there shall be no additional cure period allowed for a breach
by Supplier under Section 4.1.5 or by Buyer under Section 4.2.6.  Buyer agrees
that it shall not terminate this Agreement in respect of any Supplier Event of
Default under Section  occurring with respect to Supplier, but not Supplier
Parent, if Supplier Parent shall have (i) cured in all material respects all
such Supplier Events of Default (other than under Sections 4.1.3 or 4.1.4) and
(ii) if there is then also a Supplier Event of Default under Sections 4.1.3 or
4.1.4, irrevocably assumed this Agreement and the other Contract Documents.  Any
such assumption shall be pursuant to a written agreement reasonably acceptable
to Buyer.  Supplier agrees that it shall not terminate this Agreement in respect
of any Buyer Event of Default under Section  occurring with respect to Buyer,
but not Buyer Parent, if Buyer Parent shall have (i) cured in all material
respects all such Buyer Events of Default (other than a default under Sections
4.2.4 or 4.2.5) during the applicable cure period, and (ii) if there is then
also a Buyer Event of Default under Sections 4.2.4 or 4.2.5, irrevocably assumed
all of Buyer’s rights and obligations under this Agreement and the other
Contract Documents.  Any such assumption shall be pursuant to a written
agreement reasonably acceptable to Supplier.

4.4

Event of Default Remedies.

4.4.1

Termination by Buyer.  Upon the occurrence of a Supplier Event of Default which
remains uncured following expiration of any applicable cure period, Buyer,
without prejudice to any remedy provided herein or otherwise available at law or
in equity, may, by Written Notice to Supplier, terminate this Agreement.
 Subject to the remedies set forth in  and  and Exhibit I, (a) the termination
of this Agreement will be without prejudice to any other rights or remedies
which Buyer may have against Supplier, and (b) no termination of this Agreement
shall constitute a waiver, release or estoppel by Buyer of any right, action or
cause of action it may have against Supplier.

4.4.2

Termination by Supplier.  Upon the occurrence of a Buyer Event of Default which
remains uncured following expiration of any applicable cure period, Supplier,
without prejudice to any remedy provided herein or otherwise available at law or
in equity, may, by Written Notice to Buyer, terminate, or suspend its
performance under, this Agreement.  The termination of, or suspension of
performance under, this Agreement shall be without prejudice to any other rights
or remedies which Supplier may have against Buyer, and no termination of, or
suspension of performance under, this Agreement shall constitute a waiver,
release or estoppel by Supplier of any right, action or cause of action it may
have against Buyer.

4.5

Procedure at Expiration of Defect Warranty Period.

4.5.1

Pre-Expiration Inspection.  Not later than three (3) months prior to the
expiration of the Defect Warranty Period for a Wind Turbine, Buyer shall make,
in cooperation with Supplier, an inspection of each Wind Turbine, for the
purpose of determining Defects which Supplier will be responsible to rectify
pursuant to this Agreement (“Pre-Expiration Inspection”).  Buyer shall provide
Supplier with thirty (30) days’ prior Written Notice of the date that the
Pre-Expiration Inspection is to take place.  Not later than fifteen (15) days
after the Pre-Expiration Inspection has taken place, Buyer shall prepare and
deliver to Supplier the results of the Pre-Expiration Inspection in a report
setting forth all Defects which, in the reasonable opinion of Buyer, should be
rectified by Supplier pursuant to the terms of this Agreement (“Pre-Expiration
Inspection Report”).

4.5.2

Remedy of Defects.  Supplier shall within thirty (30) days after the receipt of
the Pre-Expiration Inspection Report respond to the possible Defects claimed by
Buyer, and in connection therewith Supplier shall deny or accept responsibility
in respect of each of the items included in the Pre-Expiration Inspection
Report.  Supplier shall rectify Defects which have been claimed by Buyer and
accepted by Supplier.  Upon completion of the correction of all such Defects,
Supplier shall deliver a written statement to Buyer confirming such completion.

4.6

Disputed Defects

.  Defects which have been claimed by Buyer, but for which Supplier has denied
responsibility, shall be reviewed by the Parties, and the Parties will make all
reasonable efforts to amicably settle the disputed Defects.  If amicable
settlement is not possible, the Parties shall refer the dispute to binding
arbitration pursuant to .  The provisions of this Section  shall not relieve
Supplier of any liability for Defects that appear and are identified to Supplier
within the Term of this Agreement.  

4.7

Survival

.  The provisions of this  shall survive the termination or expiration of this
Agreement.

ARTICLE 5
TERM

This Agreement shall commence on the Commissioning Completion Date for the first
Wind Turbine and shall terminate, unless terminated earlier pursuant to
Section , on the second anniversary of the earlier of the Commissioning
Completion Date for the last Wind Turbine and the Deemed Commissioning
Completion Date for the last Wind Turbine.

ARTICLE 6
INSURANCE

Buyer and Supplier shall each maintain the types and amounts of insurance
coverages described in  and shall otherwise comply with the terms and conditions
set forth in .

ARTICLE 7
LIMITATION OF REMEDIES AND LIABILITIES

7.1

Overall Limitation of Liability

.  Notwithstanding anything to the contrary contained in this Agreement and
without modification of other limits of liability set forth herein, in no event
shall Supplier, Supplier Parent and their Affiliates be liable, alone or in the
aggregate, to Buyer for any damages, claims, demands, suits, causes of action,
losses, costs, expenses and/or liabilities in excess of an amount equal to the
Maximum Liability, regardless of whether such liability arises out of breach of
contract, guaranty or warranty, tort, product liability, indemnity,
contribution, strict liability or any other legal theory; provided, however,
that the preceding limitation of liability shall not apply to, and no credit
shall be issued against such liability for: (a) Supplier’s indemnity obligations
set forth in  solely as they relate to claims by third parties; or (b)
liabilities resulting from (i) the gross negligence of Supplier or its
Subcontractors or (ii) willful misconduct of Supplier or its Subcontractors.
 Any damages, claims, demands, suits, causes of action, losses, costs, expenses
and/or liabilities of Supplier, Supplier Parent and their Affiliates arising
under this Agreement and the Wind Turbine Supply Agreement shall be applied
towards the foregoing aggregate liability cap (i.e., shall reduce Supplier’s
liability under this Agreement on a Dollar for Dollar basis).

7.2

Consequential Damages

.  Notwithstanding anything to the contrary contained in this Agreement, Buyer
and Supplier waive all claims against each other (and against the parent
companies and Affiliates of each, and their respective members, shareholders,
officers, directors, agents and employees) for any consequential, incidental,
indirect, special, exemplary or punitive damages (including loss of actual or
anticipated profits, revenues or product; loss by reason of shutdown or
non-operation; increased expense of operation, borrowing or financing; loss of
use or productivity; and increased cost of capital) arising out of this
Agreement; and, regardless of whether any such claim arises out of breach of
contract, guaranty or warranty, tort, product liability, indemnity,
contribution, strict liability or any other legal theory, and Buyer and Supplier
each hereby releases the other and each of such Persons from any such liability.
 Notwithstanding the provisions of this Section 7.2, any liquidated damages
payable by Supplier under this Agreement shall not be deemed consequential
damages.

7.3

Releases Valid in All Events

.  Except in cases of fraud, the Parties intend that the waivers and disclaimers
of liability, releases from liability, limitations and apportionments of
liability, and indemnity and hold harmless provisions expressed throughout this
Agreement shall apply even in the event of the negligence (in whole or in part),
strict liability, tort liability, fault or breach of contract (including other
legal bases of responsibility such as fundamental breach) of the Party whose
liability is released, disclaimed or limited by any such provision, and shall
extend to such Party’s Affiliates and their respective partners, shareholders,
directors, officers, employees and agents.  Notwithstanding anything herein to
the contrary, no waiver, disclaimer, release, limitation or indemnity shall
apply or be effective in the event of the willful misconduct, gross negligence
or criminal act of the Party attempting to enforce such provision.

7.4

Survival

.  The provisions of this  shall survive the termination or expiration of this
Agreement.

ARTICLE 8
SUCCESSORS AND ASSIGNS

8.1

Assignment

.  This Agreement shall be binding upon and shall inure to the benefit of the
successors and permitted assigns of Supplier and Buyer.  This Agreement, and any
rights or obligations hereunder, may only be assigned or otherwise transferred
in whole, and not in part.  Further, neither Party may assign this Agreement, or
any rights or obligations hereunder, except: (i) upon the prior written consent
of the other Party, which consent shall not be unreasonably withheld, provided
that Supplier shall have no obligation to consent to any assignment unless the
proposed assignee or transferee is (A) a creditworthy entity with a net worth at
least equal to the net worth of Buyer on the date of assignment or transfer and
(B) not a wind turbine manufacturer or an Affiliate of a wind turbine
manufacturer; (ii) to an Affiliate upon prior Written Notice to the other Party,
provided, however, that in the case of Buyer such Affiliate is not a wind
turbine manufacturer or an Affiliate of a wind turbine manufacturer; (iii) to a
Financing Party as collateral security upon prior Written Notice to the other
Party; or (iv) to any entity succeeding to all or substantially all of such
Party’s assets upon prior Written Notice to the other Party.  Notwithstanding
the foregoing, upon any assignment of this Agreement by either Party, the Buyer
Parent Guaranty or the Supplier Parent Guaranty, as applicable, will remain in
full force and effect until Supplier or Buyer, as applicable, is issued and
accepts alternate payment security.   No assignment or other transfer shall
relieve either Party of its respective obligations hereunder.  Any assignment
not in conformity with this Agreement shall be null and void and shall be deemed
to be a material breach of this Agreement.  For purposes of this Agreement, an
assignment shall be deemed to include any transfer or sale of all or
substantially all of the assets or business of a Party or a merger,
consolidation or other transaction that results in a change in control of a
Party.

8.2

Certain Restrictions

.  Notwithstanding anything in this  to the contrary, (i) no Party may assign or
transfer this Agreement, in whole or in part, unless such assignment or transfer
is made together with the Wind Turbine Supply Agreement and the Service
Agreement, and (ii) Buyer shall assign or transfer this Agreement to any
purchaser of the Project or any Person succeeding to substantially all of
Buyer’s interest in the Project.

8.3

Certain Expenses

.  If Supplier incurs any out-of-pocket cost or expense (including attorneys’
fees) in connection with any collateral assignment to or cooperation with any
Financing Party, or any regulatory treatment or approval sought by Buyer related
to this Agreement or the Project, Buyer shall pay Supplier for such reasonable
costs and expenses upon demand therefor.

8.4

Subcontracts

.  Buyer hereby agrees that Supplier may subcontract to a third party all or a
portion of the work to be performed hereunder, but the use of any Subcontractors
shall not relieve Supplier of its responsibilities and obligations under this
Agreement nor relieve Supplier in any way from any liability arising hereunder.

ARTICLE 9
RESERVED RIGHTS

Supplier reserves the right (i) to make changes and improvements in its
equipment and products without incurring any obligation to make such changes and
improvements to the Turbine Equipment; and (ii) to change the terms of the
warranty it provides to buyers in the future without incurring any right or
obligation to make the revised terms applicable to the Turbine Equipment.  The
provisions of this  shall survive the termination or expiration of this
Agreement.

ARTICLE 10
ARBITRATION

10.1

Arbitration Procedure

.  Any controversy, claim or dispute between the Parties hereto arising out of
or related to this Agreement, or the alleged breach, termination, or invalidity
hereof (“Dispute”), will be submitted for arbitration before a single arbitrator
in accordance with the provisions contained herein and in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”) in
effect at the time of the arbitration (“Rules”) (but such arbitration shall not
be required to be conducted under the auspices of AAA); provided, however, that
notwithstanding any provisions of such Rules, the Parties shall have the right
to take depositions (up to three (3) per Party) and obtain documents from the
other Party regarding the subject matter of the arbitration.  Experts retained
by a Party for the Dispute shall prepare reports in accordance with Fed. R. Civ.
P. 26, which reports shall be exchanged as directed by the arbitrator.  Further
discovery of expert witnesses shall be permitted at the discretion of the
arbitrator.  If the Parties cannot agree upon an arbitrator within twenty (20)
days following the service of the Arbitration Notice, then the arbitrator shall
be selected pursuant to 9 U.S.C. sec. 5 or applicable state law.  Any Party
desiring arbitration shall serve on the other Party its notice of intent to
arbitrate (“Arbitration Notice”).  The Arbitration Notice shall be made within a
reasonable time after the Dispute has arisen, and in no event shall it be made
after the date when institution of legal or equitable proceedings based on such
Dispute would be barred by the applicable statute of limitations.  All
arbitration shall take place in the City of Chicago, Illinois, unless otherwise
agreed to by the Parties.  Each Party shall be required to exchange documents to
be used in the arbitration proceeding not less than fifteen (15) days prior to
the arbitration or as directed by the arbitrator.  The Parties shall use all
commercially reasonable efforts to conclude the arbitration as soon as
practicable.  The arbitrator shall determine all questions of fact and law
relating to any Dispute hereunder, including but not limited to whether or not
any Dispute is subject to the arbitration provisions contained herein.  The
arbitration proceedings provided hereunder are hereby declared to be
self-executing, and it shall not be necessary to petition a court to compel
arbitration.  Judgment upon the award rendered by the arbitrator may be entered
in any court having jurisdiction.

10.2

Attorneys’ Fees

.  In any arbitration or litigation to enforce the provisions of this Agreement,
the prevailing Party in such action shall be entitled to the recovery of its
reasonable legal fees and expenses (including reasonable attorneys’ fees and
legal costs), fees of the arbitrator, costs and expenses such as expert witness
fees, as fixed by the arbitrator or court without necessity of noticed motion.

10.3

Performance During Dispute

.  Subject to Section  with respect to a termination of this Agreement and the
right to suspend performance of obligations hereunder, while any controversy,
dispute or claim arising out of or relating to this Agreement is pending, Buyer
and Supplier shall continue to perform their obligations hereunder
notwithstanding such controversy, dispute or claim.

10.4

Third Parties

.  If a controversy, claim, dispute or difference arises between Buyer and
Supplier which is subject to the arbitration provisions hereunder and there
exists or later arises a controversy, claim, dispute or difference between Buyer
and/or Supplier and any third party arising out of or related to the same
transaction or series of transactions (“Third Party Controversy”), Buyer or
Supplier shall be entitled to require that (i) the other Party be joined as a
party to any arbitration of such Third Party Controversy being pursued with such
third party and Supplier or Buyer (as the case may be) shall permit, and
cooperate in, such joinder or (ii) the third party be joined as a party to the
arbitration proceeding hereunder; provided, however, that for purposes of clause
(i) above, the third party must be a party to an agreement with Supplier or
Buyer, or an Affiliate of Supplier or Buyer, which provides for arbitration of
disputes thereunder in accordance with rules and procedures substantially the
same in all material respects as provided for herein; and provided, further that
for purposes of clause (ii) above, the third party consents to such joinder
within ten (10) days after an Arbitration Notice has been filed.  Once a third
party is joined to a dispute hereunder pursuant to this Section , such third
party shall be entitled to treatment as a Party for purposes of the arbitration
procedures of this .

10.5

Language

.  All arbitration proceedings shall be conducted in the English language.

10.6

Survival

.  The provisions of this  shall survive the termination or expiration of this
Agreement.

ARTICLE 11
CONFIDENTIALITY AND PUBLICITY

11.1

Confidential Information

.

11.1.1

A Party (the “Disclosing Party”) may disclose to the other Party (the “Receiving
Party”) certain non-public information of a sensitive commercial nature,
including the terms and conditions of this Agreement and all technical, product,
marketing, financial, personnel, planning, and other information (“Confidential
Information”).  Confidential Information marked “confidential,” “proprietary,”
or similar language may be orally so designated or may not be marked or
designated but is nevertheless non-public information of such Disclosing Party.
 Confidential Information is received by the Receiving Party in confidence and
in trust.  Accordingly, the Receiving Party shall use the Disclosing Party’s
Confidential Information only as expressly permitted by this Agreement and shall
limit the disclosure of Confidential Information to consultants, auditors,
employees, subcontractors or agents of the Receiving Party or any Financing
Party who have a need to know such Confidential Information for purposes
expressly authorized by this Agreement and who are bound in writing by
confidentiality terms no less restrictive than those contained herein; provided,
that the Receiving Party shall use commercially reasonable efforts to coordinate
with the Disclosing Party prior to the dissemination of Confidential Information
to such parties and shall give the Disclosing Party a reasonable opportunity to
object to such dissemination on the grounds that the proposed type or category
of Confidential Information is not being disseminated on a “need-to-know” basis.
 The Receiving Party shall provide to the Disclosing Party copies of its written
confidentiality agreements entered into with its consultants, auditors,
employees, subcontractors or agents (and in the case of Buyer, the Financing
Party) prior to any disclosure to such parties.  Nothing in this Section  shall
prohibit either Party from disclosing to third parties the fact that it has
entered into this Agreement with the other Party, or to the extent disclosure of
information is required in connection with either Party’s application for
Permits.  Notwithstanding anything to the contrary contained herein, the
Receiving Party may disclose Confidential Information to the extent required to
comply with an order of a Governmental Authority with appropriate jurisdiction
or as required to be disclosed under Applicable Law or any securities exchange
requirement, provided that:

(i)

if the Receiving Party receives such an order, it shall promptly provide a copy
of such order to the Disclosing Party, and the Disclosing Party shall have the
right to seek to obtain a protective order or other remedy preventing or
limiting disclosure.  If such protective order or other remedy is not obtained,
the Receiving Party shall furnish only that portion of the Confidential
Information that it is advised in writing by counsel that it is legally required
to disclose.  The Receiving Party shall use diligent efforts to cooperate with
the Disclosing Party in its efforts to obtain reliable assurance that
confidential treatment will be accorded the Confidential Information; and

(ii)

if the Receiving Party is required to make a disclosure of Confidential
Information pursuant to any Applicable Law or any securities exchange
requirement, the Receiving Party shall first seek confidential treatment of such
Confidential Information, and in all such cases, the Disclosing Party shall have
the right to approve the description of such Confidential Information being
disclosed.

11.1.2

The Receiving Party shall notify the Disclosing Party immediately if the
Receiving Party learns of any misappropriation or misuse of the Confidential
Information and shall cooperate with the Disclosing Party to prevent such
misappropriation or misuse.  The Receiving Party shall return to the Disclosing
Party all Confidential Information upon written request or upon expiration or
termination of this Agreement and shall certify in writing that it has done so.

11.2

Publicity

.  Neither Buyer nor Supplier shall publish any drawing, photograph, video or
film or directly or indirectly disclose any information relating to the work to
be performed under this Agreement to the press, radio, television or other news
media without the prior written consent of the other Party (which consent shall
not be unreasonably withheld or delayed) and subject to such reasonable
conditions as may be prescribed by such Party.

11.3

Survival

.  The provisions of this  shall survive the termination or expiration of this
Agreement.

ARTICLE 12
INDEMNITY

12.1

Supplier Indemnity

.  Supplier hereby agrees to indemnify, defend and hold harmless Buyer and any
Financing Party and any of their respective officers, agents, shareholders,
partners, members, employees, representatives, consultants, advisors and/or
their respective assigns (each a “Buyer Indemnified Party”), from and against
any and all Losses incurred or suffered by Buyer or any Buyer Indemnified Party
for (a) any violation of any Applicable Law or Permit to be complied with
hereunder by any Supplier Responsible Party; (b) injury to or death of persons
including employees of Supplier; and (c) any loss of or physical damage to the
property of any Buyer Indemnified Party or any third parties to the extent not
covered by Buyer’s insurance, and to the extent they are the result of the
intentional or negligent acts or omissions of Supplier, its Subcontractors or
any Person or entity directly employed by either of them, or any Person or
entity for whose acts any of them are liable during the performance of
Supplier’s obligations under this Agreement (collectively, the “Supplier
Responsible Parties”); provided, however, that Supplier shall have no liability
for damages to the proportionate extent resulting from any Buyer Responsible
Party’s performance or non-performance under this Agreement or the negligence or
willful misconduct of any Buyer Responsible Party.  The Parties agree that
obligations giving rise to the payment of liquidated damages under this
Agreement shall not give rise to a claim of indemnity under this Section .

12.2

Buyer Indemnity

.  Buyer hereby agrees to indemnify, defend and hold harmless Supplier and the
Subcontractors and any of their respective officers, agents, shareholders,
partners, members, Affiliates, employees, representatives, consultants, advisors
and/or their respective assigns (each a “Supplier Indemnified Party”), from and
against any and all Losses incurred or suffered by Supplier or any Supplier
Indemnified Party for (a) any violation of any Applicable Law or Permit to be
complied with hereunder by any Buyer Responsible Party; (b) injury to or death
of persons including employees of Buyer; and (c) any loss of or physical damage
to the property of any Supplier Indemnified Party or any third parties, to the
extent not covered by Supplier’s insurance, and to the extent arising out of or
resulting from (i) the intentional or negligent acts or omissions of Buyer, its
subcontractors, or any Person or entity directly employed by either of them, or
any Person or entity for whose acts any of them are liable during performance of
Buyer’s obligations under this Agreement (collectively, “Buyer Responsible
Parties”), or (ii) claims by third parties regarding the Turbine Equipment or
the performance thereof after the Commissioning Completion Date which claims are
not attributable to defects or breaches of warranties by Supplier under the Wind
Turbine Supply Agreement or under this Agreement; provided, however, that Buyer
shall have no liability for any Losses to the proportionate extent resulting
from any Supplier Responsible Party’s performance or non-performance under this
Agreement or the negligence or willful misconduct of any Supplier Responsible
Party.

12.3

Comparative Negligence

.  It is the intent of the Parties that where, as between the Parties,
negligence is determined to have been joint or contributory, principles of
comparative negligence will be followed and each Party shall bear the
proportionate cost of any loss, damage, expense or liability attributable to
that Party’s negligence.

12.4

Availability of Insurance

.  Notwithstanding anything to the contrary in Section  or Section , neither
Party will be required to provide any indemnification to the other Party for any
Losses when and to the extent that insurance proceeds are available therefor.

12.5

Indemnification Procedure

.  When a Party hereunder (“Indemnifying Party”) is required to indemnify the
other Party (“Indemnified Party”) in accordance with this , the Indemnifying
Party will assume on behalf of such Indemnified Party, and conduct with due
diligence and in good faith, the defense of any claim against such Indemnified
Party, whether or not the Indemnifying Party will be joined therein, and the
Indemnified Party will cooperate with the Indemnifying Party in such defense.
 The Indemnifying Party will be in charge of the defense and settlement of such
claim; provided, that without relieving the Indemnifying Party of its
obligations hereunder or impairing the Indemnifying Party’s right to control the
defense or settlement thereof, the Indemnified Party may elect to participate
through separate counsel in the defense of any such claim, but the fees and
expenses of such counsel will be at the expense of such Indemnified Party,
except in the event that (a) the Indemnified Party will have reasonably
concluded, acting in good faith and on the advice of counsel, that there exists
a material conflict of interest between the Indemnifying Party and the
Indemnified Party in the conduct of the defense of such claim (in which case the
Indemnifying Party will not have the right to control the defense or settlement
of such claim, on behalf of such Indemnified Party), or (b) the Indemnifying
Party will not have employed counsel to assume the defense of such claim within
a reasonable time after notice of the commencement of an action thereon, in
which case the fees and expenses of counsel will be paid by the Indemnifying
Party.  No Indemnifying Party will settle any such claims or actions in a manner
which would require any action or forbearance from action by any Indemnified
Party without the prior written consent of the Indemnified Party, which consent
will not be unreasonably withheld.

12.6

Survival

.  The provisions of this  shall survive the termination or expiration of this
Agreement.

ARTICLE 13
GENERAL PROVISIONS

13.1

Waiver

.  No delay or omission by the Parties in exercising any right or remedy
provided for in this Agreement shall constitute a waiver of such right or remedy
nor shall it be construed as a bar to or waiver of any such right or remedy on
any future occasion.

13.2

Right of Waiver

.  Each Party, in its sole discretion, shall have the right, but shall have no
obligation, to waive, defer or reduce any of the requirements to which the other
Party is subject under this Agreement at any time; provided, however, that
neither Party shall be deemed to have waived, deferred or reduced any such
requirements unless such action is in writing and signed by the waiving Party.
 A Party’s exercise of any rights hereunder shall apply only to such
requirements and on such occasions as such Party may specify and shall in no
event relieve the other Party of any requirements or other obligations not so
specified.

13.3

Notice

.  Any notice or invoice required or authorized to be given hereunder or any
other communications between the Parties provided for under the terms of this
Agreement shall be in writing (unless otherwise provided) and shall be served
personally or by reputable next Business Day express courier service or by
facsimile transmission addressed to the relevant Party at the address stated
below or at any other address notified by that Party to the other as its address
for service.  Any notice so given personally shall be deemed to have been served
on delivery, any notice so given by express courier service shall be deemed to
have been served the next Business Day after the same shall have been delivered
to the relevant courier, and any notice so given by facsimile transmission shall
be deemed to have been served on transmission and receipt of confirmation of
successful transmission during normal business hours.  As proof of such service
it shall be sufficient to produce a receipt showing personal service, the
receipt of a reputable courier company showing the correct address of the
addressee or an activity report of the sender’s facsimile machine showing the
confirmation of successful transmission.  

The Parties’ addresses for notice and service are:

To Buyer:



















Madison Gas and Electric Company

133 South Blair Street

Madison, WI  53703

Attention:  Gregory A. Bollom, Assistant Vice President – Energy Planning

Telephone:  (608) 252-4748

Facsimile:  (608) 252-7098




To Supplier:

Vestas-American Wind Technology, Inc.
1881 SW Naito Parkway, Ste. 100

Portland, OR 97201

Attention: President
Telephone: (503) 327-2000
Facsimile:  (503) 327-2001




13.4

Governing Law

.  This Agreement and all matters arising hereunder or in connection herewith
shall be governed by, interpreted under, and construed and enforced in
accordance with the laws of the State of New York, without regard to conflicts
of law principles (other than Section 5-1401 of the New York General Obligations
Law).

13.5

Consent to Jurisdiction

.  Each of the Parties hereby irrevocably consents and agrees that any legal
action or proceedings brought to enforce any arbitral award granted pursuant to
 may be brought in the United States or New York state courts located in the
borough of Manhattan, and by execution and delivery of this Agreement, each of
the Parties hereby (i) accepts the jurisdiction of the foregoing courts for
purposes of enforcement of any such arbitral award, (ii) irrevocably agrees to
be bound by any final judgment (after any appeal) of any such court with respect
thereto, and (iii) irrevocably waives, to the fullest extent permitted by law,
any objection which it may now or hereafter have to the laying of venue of any
suit, action or proceedings with respect hereto brought in any such court, and
further irrevocably waives to the fullest extent permitted by law any claim that
any such suit, action or proceedings brought in any such court has been brought
in an inconvenient forum.  Each of the Parties agrees that a final judgment
(after any appeal) in any such action or proceeding shall be conclusive and may
be enforced in other jurisdictions by suit on the judgment or in any other
manner to the extent provided by law.

13.6

Amendments

.  This Agreement may be modified or amended only by an instrument in writing
signed by the Parties hereto.

13.7

Entire Agreement

.  This Agreement contains the entire understanding of the Parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous
discussions, agreements and commitments between the Parties with respect hereto,
and any prior and contemporaneous confidentiality agreements executed by the
Parties in respect of the transactions contemplated by this Agreement.  There
are no agreements or understandings between the Parties respecting the subject
matter hereof, whether oral or written, other than those set forth herein, and
neither Party has relied upon any representation, express or implied not
contained in this Agreement.

13.8

Certain Expenses

.  If Supplier incurs any out-of-pocket cost or expense (including attorneys’
fees) in connection with any collateral assignment to or cooperation with any
Financing Party, Buyer shall pay Supplier for such reasonable costs and expenses
upon demand therefor.

13.9

No Partnership Created

.  Supplier is an independent contractor and nothing contained herein shall be
construed as constituting any relationship with Buyer other than that of
purchaser and independent contractor, nor shall it be construed as creating any
relationship whatsoever between Buyer and Supplier, including employer/employee,
partners or joint venture parties.

13.10

Survival

.  All provisions of this Agreement that are expressly or by implication to come
into or continue in force and effect after the expiration or termination of this
Agreement shall remain in effect and be enforceable following such expiration or
termination.  The provisions of this  shall survive expiration or termination of
this Agreement.

13.11

Further Assurances

.  Supplier and Buyer agree to provide such information, execute and deliver any
instruments and documents and to take such other actions as may be necessary or
reasonably requested by the other Party which are not inconsistent with the
provisions of this Agreement and which do not involve the assumptions of
obligations other than those provided for in this Agreement, in order to give
full effect to this Agreement and to carry out the intent of this Agreement.
 Until such time as a debt or equity financing with respect to the Project shall
be in place, all references herein to the Financing Party, and all requirements
for the concurrence, consent or approval of any such Party for any action or
inaction hereunder, shall be of no force and effect.

13.12

Counterparts

.  This Agreement may be executed by the Parties in one or more counterparts,
all of which taken together shall constitute one and the same instrument.  The
facsimile signatures of the Parties shall be deemed to constitute original
signatures, and facsimile copies hereof shall be deemed to constitute duplicate
originals.

13.13

Headings

.  The headings to Articles, Sections and Exhibits of this Agreement are for
ease of reference only and in no way define, describe, extend or limit the scope
of intent of this Agreement or the intent of any provision contained herein.

13.14

No Rights in Third Parties

.  Except as otherwise expressly provided herein, this Agreement and all rights
hereunder are intended for the sole benefit of the Parties hereto and shall not
imply or create any rights on the part of, or obligations to, any other Person.

13.15

Severability

.  The invalidity of one or more phrases, sentences, clauses, Sections or
Articles contained in this Agreement shall not affect the validity of the
remaining portions of this Agreement so long as the material purposes of this
Agreement can be determined and effectuated.

13.16

Joint Effort

.  Preparation of this Agreement has been a joint effort of the Parties and the
resulting document shall not be construed more severely against one of the
Parties than against the other.  Any rule of construction that ambiguities are
to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement, or any amendments or Exhibits hereto.

13.17

Effectiveness

.  This Agreement shall be effective on, and shall be binding upon, the Parties
hereto upon the full execution and delivery of this Agreement, as of the
Effective Date.

13.18

English Language Documents

.  Any document, manual, certificate or notice required or authorized to be
given hereunder for the operation of the Project shall be provided in the
English language.

13.19

Notices, Consents, and Approvals in Writing

.  Except as otherwise expressly provided herein, any consents, authorizations,
notices and approvals contemplated herein shall be in writing.

 [SIGNATURES FOLLOW]





IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.

 

“Supplier”

VESTAS-AMERICAN WIND TECHNOLOGY, INC.,

a California corporation


By: /s/ Jens Soby

Name:  Jens Soby

Title:  

President




By: /s/ Stephen Wieland

Name:  Stephen Wieland

Title:  

Business Development Manager




 

“Buyer”

MADISON GAS AND ELECTRIC COMPANY,

a Wisconsin corporation




By: /s/ Scott A. Neitzel

Name: Scott A. Neitzel

Title: Vice President – Energy Supply

 

 








Exhibit A

List of Wind Turbines Installed at Project Site and Serial Number




Not Available











Exhibit B

Power Curve Verification Option




This Exhibit B sets out the Power Curve Verification Option and the Measurement
Test Standards and Power Curve Liquidated Damages applicable thereto.




Definitions.  Initially-capitalized terms used herein without other definition
shall have the meanings specified in Article 1 of the Warranty Agreement (the
“Agreement”) to which this Exhibit B is attached, unless the context requires
otherwise.  In addition, the following terms shall have the following respective
meanings:




“Guaranteed Level” or “GL” shall mean the guaranteed level of NEO, which shall
be equal to the lesser of (i) 95% and (ii) 100% minus the percentage for average
uncertainty for the Nominated Wind Turbines as calculated in accordance with the
Measurement Test Standards.




“IEC 61400-12-1” shall mean “Power Performance Measurements of Electricity
Producing Wind Turbines”, International Electrotechnical Commission,
International Standard IEC 61400-12-1 First edition 2005-12.




“Independent Tester” shall mean any of the following independent companies:
Risø, Tripod, Windtest, Garrad Hassan America, Inc., or Global Energy Concepts,
which companies are hereby approved by the Parties to conduct the Measurement
Tests, or another qualified independent company mutually agreed by Supplier and
Buyer.

“Initial Measurement Test” shall mean the initial test of the Nominated Wind
Turbines conducted by Buyer in accordance with the Measurement Test Standards.

“ISO Guide” shall mean “Guide to the Expression of Uncertainty in Measurement”,
International Organization for Standardization, First edition 1995, ISBN
92-67-10188-9.

“MEASNET” shall mean “Power Performance Measurement Procedure, Version 3”,
MEASNET, November 2000.

“Measured Energy Output” or “MEO” shall mean, with respect to any Measurement
Test, the average measured energy output for the Nominated Wind Turbines, being
the average of the MEOi for the tested Nominated Wind Turbines.  In the absence
of a Measurement Test, the MEO shall be deemed to be equal to the GL of the NEO.

“Measurement Test” shall mean the Initial Measurement Test or any Remeasurement
Test.

“Measurement Test Standards” shall collectively mean the following: (i) IEC
61400-12-1, utilizing database B (which, pursuant to Paragraph 7.4 of IEC
61400-12-1, does not include power loss due to cut-out hysteresis), (ii)
MEASNET, and (iii) ISO Guide.

“MEOi” shall mean, with respect to a Measurement Test on Nominated Wind Turbine
number i, the results of such test, expressed as MWh/Year or kWh/Year, as
calculated by multiplying the nominal wind speed distribution in column C of
Schedule 1 by the measured power curve for such Nominated Wind Turbine.  In the
absence of a Measurement Test, the MEOi shall be deemed to be equal to the GL of
the NEO.

“N” shall mean the total number of Wind Turbines at the Project Site.

“Nominal Energy Output” or “NEO” shall mean 6,296,858, which represents the
theoretical annual energy output expressed as kWh/Year, as calculated by
multiplying the nominal wind speed distribution set forth in column B of
Schedule 1 by the warranted power curve set forth in column D of Schedule 1.




“Nominated Wind Turbines” shall mean the Wind Turbines reasonably selected by
Buyer and Supplier in consultation with an Independent Tester, in accordance
with the criteria and methodology set forth herein, which Wind Turbines are
agreed to be representative of all Wind Turbines at the Project Site.  Such
Nominated Wind Turbines shall not include any electrical equipment beyond the
busbar connection at the base of each Nominated Wind Turbine.




“Performance Warranty Period” shall mean the period commencing on the
Commissioning Completion Date for the last Nominated Wind Turbine, and
continuing to and ending on the second (2nd) anniversary of the earlier of the
Final Commissioning Completion Date and the final Deemed Commissioning
Completion Date, unless terminated earlier pursuant to the terms hereof.

“Power Curve” shall mean the power curve attached hereto and incorporated herein
by this reference as Schedule 1.

“Power Curve Liquidated Damages ” or “PCLD” shall mean $20,000 USD per Wind
Turbine, for each one percent (1.0%) (prorated for fractions thereof) to
compensate for the negative difference between MEO and the GL of the NEO.

“Remeasurement Test” shall mean, after the Initial Measurement Test, any test of
the Nominated Wind Turbines conducted by the Independent Tester in accordance
with the Measurement Test Standards.

Power Curve Verification Option




At any time prior to the date that is nine (9) months after the Commissioning
Completion Date of the last Nominated Wind Turbine, Buyer may exercise its
option to have the Power Curve verified by providing Written Notice to Supplier
specifying a date no later than sixty (60) days after such notice for
commencement of the Initial Measurement Test; provided however that no
Measurement Test may be performed on a Nominated Wind Turbine during the first
thirty (30) days immediately following Commissioning Completion of such
Nominated Wind Turbine.  On and after the date that is nine (9) months after the
Commissioning Completion Date of the last Nominated Wind Turbine, Buyer shall no
longer have the right to request a verification of the Power Curve.  The
verification of the Power Curve is to be performed by the Independent Tester and
is not included as a Supplier obligation under the Agreement.




Nominated Wind Turbine Selection Methodology




Within ninety (90) days following the Effective Date of the Agreement, Buyer and
Supplier in consultation with an Independent Tester shall agree on the locations
of the Nominated Wind Turbines.  There shall be at least three (3) Nominated
Wind Turbines, and the locations of the Nominated Wind Turbines shall be chosen
so that they comply with the requirements set forth in Annex A and Annex B of
IEC 61400-12-1.  Only unobstructed Wind Turbines within two (2) to four (4)
rotor diameters of the reference met mast(s) can be selected as Nominated Wind
Turbines.  Buyer and Supplier in consultation with an Independent Tester shall
agree on the location of the reference met mast(s).




Should any Nominated Wind Turbine location that has been selected not conform to
the requirements set forth in Annex B of IEC 61400-12-1, then Buyer shall
arrange and cause to have a site calibration performed by the Independent Tester
at all of the Nominated Wind Turbine locations.  




The site calibration will be performed in accordance with Annex C of IEC
61400-12-1.  This site calibration shall be completed not later than two (2)
weeks before the commencement of installation of the relevant Nominated Wind
Turbine.  In the event that one or more of the Nominated Wind Turbines is to be
located on a site that has topography that deviates substantially from the site
selection criteria contained in Annex B of IEC 61400-12-1, Section 4.9 of
MEASNET will apply to all Nominated Wind Turbines.




If, during the ninety (90) day period referenced above, Buyer and Supplier are
unable to agree on the Nominated Wind Turbines and/or whether such Nominated
Wind Turbines are in locations that deviate substantially from the site
selection criteria stated in Annex B of IEC 61400-12-1, the Independent Tester
shall make the final judgment with regard to such matters.




Initial Measurement Test




Provided that Buyer has timely exercised its option to verify the Power Curve,
at any time after the thirtieth (30th) day following Commissioning Completion of
the last Nominated Wind Turbine and before the date that is twelve (12) months
after such thirtieth (30th) day, but only during an ice-free period, Buyer may
cause the Independent Tester to perform the Initial Measurement Test in
accordance with the Measurement Test Standards.  If the results of the Initial
Measurement Test indicate that the MEO is equal to or greater than the GL of the
NEO, the Power Curve will have been successfully verified, no further
Measurement Tests shall be conducted and Supplier shall have no liability for
the payment of Power Curve Liquidated Damages hereunder.  If the results of the
Initial Measurement Test indicate that the MEO is less than the GL of the NEO,
Supplier may conduct a Remeasurement Test in accordance with the following
section.  If the Initial Measurement Test is passed, Buyer shall bear all costs
and expenses for the Initial Measurement Test and any site calibration conducted
in connection therewith.  Except as otherwise provided herein, if the Initial
Measurement Test is failed, Supplier shall bear all costs and expenses for the
Initial Measurement Test, any Remeasurement Tests and any site calibration
conducted in connection therewith.




Remeasurement Test(s)




If the results of the Initial Measurement Test indicate that the MEO is less
than the GL of the NEO, Supplier may, during the remainder of the Performance
Warranty Period, adjust the Nominated Wind Turbines and cause the Independent
Tester to conduct one or more Remeasurement Tests of the Nominated Wind
Turbines.  Buyer shall reasonably cooperate with Supplier and the Independent
Tester in connection with the performance of any such Remeasurement Test(s).




If at any time prior to expiration of the Performance Warranty Period, the
results of any Remeasurement Test indicate that the MEO is equal to or greater
than the GL of the NEO, then the Power Curve will have been successfully
verified, no further Measurement Tests shall be conducted and Supplier shall
have no liability for the payment of Power Curve Liquidated Damages hereunder.
 If after the expiration of the Performance Warranty Period, Supplier has failed
to demonstrate pursuant to one or more Remeasurement Tests that the MEO is equal
to or greater than the GL of the NEO, Supplier shall pay Buyer Power Curve
Liquidated Damages.




Supplier shall pay Power Curve Liquidated Damages, if any, to Buyer within
thirty (30) days after the date on which the Parties have approved the
calculation made pursuant to the following Section; provided that if there is a
good faith dispute between the Parties regarding the calculation or the
responsibility for the failure, Supplier shall pay the undisputed portion of the
Power Curve Liquidated Damages and the balance, if any, shall be paid upon
resolution of such dispute pursuant to the dispute resolution provisions set
forth in the Agreement.




(i)

Power Curve Liquidated Damages Calculation




Power Curve Liquidated Damages shall be calculated using the following formula;




(1) The Power Curve Test result

: GL-(MEO/NEO*100) =  PC_Test_Result




(2) The Power Curve Test has passed if

: PC_Test_Result ≤ 0




(3) The Power Curve Test has failed if

: PC_Test_Result > 0




(4) Liquidated damages if failed

: PC_Test_Result * N * PCLD =  USD




Power Curve Assumptions




The Power Curve assumes that (i) site conditions are consistent with the average
site conditions described in the Climatic Data Sheet, (ii) the Turbine Equipment
is undamaged and the air foils are as clean as possible during any Measurement
Test, (iii) all anemometers have been “run-in” prior to calibration and have
been calibrated before and after any Measurement Test, and (iv) the Wind
Turbines are being operated in accordance with the Operating Manual and any
Project Specific Operational Requirements.  In determining whether or not a
Nominated Wind Turbine is performing in accordance with the Power Curve,
adjustments shall be made for the actual altitude, temperature, air density and
air pressure which such Nominated Wind Turbine experiences at the Project Site.
 If any of the above assumptions are determined to be inaccurate through no
fault of Supplier and the results of the Measurement Test determine that the MEO
of the Nominated Wind Turbines is below the GL of the NEO, then Supplier shall
not be liable for Power Curve Liquidated Damages or any costs and expenses for
any Remeasurement Test that may be requested by Buyer.




Test Methodology




All Measurement Tests are to be conducted in accordance with the Measurement
Test Standards and are subject to the following additional requirements:




·

Instrumentation (including mast-mounting of anemometers as well as current and
voltage transformers) shall be in accordance with IEC 61400-12-1.

·

All uncertainty analysis shall be based on the methods of IEC 61400-12-1 and ISO
Guide.

·

Only data recorded with ‘released brakes’ shall be included in the Measurement
Test.

·

Functionality tests (temperature of gear and generator, correct cut-in, shift
between small and large generator, etc.) shall be performed before any
Measurement Test.

·

Data recorded during precipitation or unusual atmospheric conditions shall be
discarded.

·

Only data where the Nominated Wind Turbine is connected to the grid shall be
used to determine the Power Curve.




All issues concerning the test methodology, including Buyer proposed deviations
from the Measurement Test Standards, must be agreed to by Supplier before
commencement of the Initial Measurement Test.  If the conditions of the test
methodology outlined in this Section cannot be complied with, the Parties shall
seek to agree on a method which has the same level of uncertainty in the
measurement as the test methodology outlined herein.  If practicable, the
parties may agree to move one or more Nominated Wind Turbines, at Buyer’s sole
cost and expense, to another location where the conditions are in compliance
with the Measurement Test Standards and/or site calibration is not required.




Test Duration




Any Measurement Test shall be completed when enough data has been compiled in
accordance with the Measurement Test Standards.




Results of the Test




For each of the Nominated Wind Turbines tested, the Power Curve is recalculated
in accordance with the principles of IEC 61400-12-1 to the reference air density
given in ‘Schedule 1: Nominal Energy Output and Wind Speed Distribution’.




The reference wind speed frequency distribution shall be calculated according to
the following:




[ex103002.gif] [ex103002.gif]

Where




A is the Weibull scale parameter as defined in Schedule 1

k is the Weibull shape parameter as defined in Schedule 1




From the recalculated power curves and the reference wind speed distribution
given in ‘Schedule 1: Nominal Energy Output and Wind Speed Distribution’, the
annual energy production of the Nominated Wind Turbines is determined in
accordance with IEC 61400-12-1.




Uncertainty




The calculation of uncertainty shall be based on the methods of IEC 61400-12-1
and ISO Guide.




Uncertainties stemming from instruments described and specified in IEC
61400-12-1 and MEASNET, shall be in full compliance with IEC 61400-12-1 and
MEASNET.




Remedies not a Penalty




THE PARTIES ACKNOWLEDGE AND AGREE THAT IT IS DIFFICULT OR IMPOSSIBLE TO
DETERMINE WITH PRECISION THE AMOUNT OF DAMAGES THAT WOULD OR MIGHT BE INCURRED
BY BUYER AS A RESULT OF THE FAILURE TO ACHIEVE THE GL OF THE NEO.  IT IS
UNDERSTOOD AND AGREED BY THE PARTIES THAT (I) BUYER SHALL BE DAMAGED BY THE
FAILURE OF THE WIND TURBINES TO ACHIEVE THE GL OF THE NEO, (II) IT WOULD BE
IMPRACTICABLE OR EXTREMELY DIFFICULT TO FIX THE ACTUAL DAMAGES RESULTING
THEREFROM, (III) ANY SUMS WHICH WOULD BE PAYABLE UNDER THIS EXHIBIT B ARE IN THE
NATURE OF LIQUIDATED DAMAGES, AND NOT A PENALTY, AND ARE FAIR AND REASONABLE,
AND (IV) EACH PAYMENT REPRESENTS A REASONABLE ESTIMATE OF FAIR COMPENSATION FOR
THE LOSSES THAT MAY REASONABLY BE ANTICIPATED FROM EACH SUCH FAILURE.  PAYMENT
OF THE LIQUIDATED DAMAGES SET FORTH IN THIS EXHIBIT B WILL BE THE SOLE AND
EXCLUSIVE REMEDY OF BUYER AND THE SOLE AND EXCLUSIVE LIABILITY AND EXCLUSIVE
MEASURE OF DAMAGES OF SUPPLIER WITH RESPECT TO ANY FAILURE OF THE NOMINATED WIND
TURBINES TO ACHIEVE THE GL OF THE NEO.  ONCE PAYMENT OF SUCH LIQUIDATED DAMAGES
HAS BEEN PAID, SUPPLIER SHALL BE RELIEVED OF ANY AND ALL FURTHER LIABILITY IN
RESPECT OF SUCH FAILURE.




Exclusions




Supplier is not and shall not be held liable for failure to achieve the GL of
the NEO to the extent caused by or arising out of any of the following:




Alterations or repairs carried out by Persons not authorized in writing by
Supplier;




Services provided by, or the use of materials, layouts and/or designs supplied
or required by any party other than Supplier and its Subcontractors;




Conditions at the Project Site, including wind shear, turbulence, lightning,
hail, ice or dust storms, which are outside the Measurement Test Standards and
wind turbine operation parameters;




The siting, operation or use of Turbine Equipment outside the parameters set
forth in the Operating Manual, service bulletins, Project Specific Operational
Requirements, if any, or the Technical Specifications attached as Exhibit D to
the Wind Turbine Supply Agreement;




The failure of the Balance of Plant Work to be constructed in accordance with
the requirements of the Wind Turbine Supply Agreement; or




Buyer or any Other Contractor having made configuration changes to the operating
parameters of the Wind Turbines, including de-rating.




CONFORMING MODIFICATIONS

If Supplier has made modifications, adjustments or improvements to any Nominated
Wind Turbine during the Performance Warranty Period in order to pass any
Remeasurement Test, then Supplier shall make the same modifications, adjustments
or improvements to all of the other Wind Turbines of the same model supplied to
the Project Site pursuant to the Wind Turbine Supply Agreement.




MAXIMUM LIABILITY




Supplier’s maximum aggregate liability for Power Curve Liquidated Damages shall
not exceed ten percent (10%) of the Maximum Liability.  Any amounts paid by
Supplier in respect of Power Curve Liquidated Damages under this Agreement shall
be applied Dollar for Dollar toward Supplier’s aggregate liability cap in the
Agreement of one hundred percent (100%) of the Maximum Liability.








Schedule 1: Nominal Energy Output and Wind Speed Distribution.




The warranted power curve is valid for an annual average air density of 1.225
kg/m3 and subject to the conditions set forth in the Wind Turbine general
specification TSD 4000258-02 EN.




Annual hours

≈

8760 hours

Annual mean wind speed

=

7.7 meters per second

A (Weibull scale parameter)

=

8.7 meters per second

k (Weibull shape parameter)

=

2.2







Wind Speed Bin [m/s]

Nominal Wind Speed Distribution in whole m/s bins [hours/y]

Nominal Wind Speed Distribution in half m/s bins [hours/y]

Warranted Power Curve for reference air density  [kW]

Measured Power Curve adjusted to reference air density

[kW]

(NEO) Nominal Energy Output [kWh/y]

(MEO) Measured Energy Output [kWh/y]

A

B

C

D

E

(B x D)

(C x E)

0

16.3

3.6

 

 

 

 

0.5

 

36.3

 

 

 

 

1

165.1

82.1

 

 

 

 

1.5

 

131.7

 

 

 

 

2

364.9

182.5

 

 

 

 

2.5

 

232.6

 

 

 

 

3

559.9

280.4

 

 

 

 

3.5

 

324.5

 

 

 

 

4

726.1

363.8

28

 

20,331

 

4.5

 

397.2

 

 

 

 

5

846.1

423.9

144

 

121,840

 

5.5

 

443.6

 

 

 

 

6

910.2

456.0

309

 

281,250

 

6.5

 

461.1

 

 

 

 

7

916.6

459.1

511

 

468,375

 

7.5

 

450.6

 

 

 

 

8

871.0

436.2

758

 

660,238

 

8.5

 

416.6

 

 

 

 

9

785.0

392.9

1017

 

798,310

 

9.5

 

365.9

 

 

 

 

10

673.0

336.7

1285

 

864,790

 

10.5

 

306.1

 

 

 

 

11

550.1

275.0

1504

 

827,295

 

11.5

 

244.2

 

 

 

 

12

429.2

214.4

1637

 

702,633

 

12.5

 

186.1

 

 

 

 

13

320.1

159.8

1650

 

528,030

 

13.5

 

135.6

 

 

 

 

14

228.2

113.8

1650

 

376,538

 

14.5

 

94.5

 

 

 

 

15

155.7

77.5

1650

 

256,832

 

15.5

 

62.9

 

 

 

 

16

101.6

50.5

1650

 

167,627

 

16.5

 

40.1

 

 

 

 

17

63.5

31.5

1650

 

104,702

 

17.5

 

24.5

 

 

 

 

18

37.9

18.8

1650

 

62,590

 

18.5

 

14.3

 

 

 

 

19

21.7

10.8

1650

 

35,810

 

19.5

 

8.0

 

 

 

 

20

11.9

5.9

1650

 

19,607

 

20.5

 

4.3

 

 

 

 

21

6.2

3.1

0

 

0

 

21.5

 

2.2

 

 

 

 

22

3.1

1.5

0

 

0

 

22.5

 

1.1

 

 

 

 

23

1.5

0.7

0

 

0

 

23.5

 

0.5

 

 

 

 

24

0.7

0.3

0

 

0

 

24.5

 

0.2

 

 

 

 

25

0.3

0.1

0

 

0

 

>25.0

0.5

0.4

 

 

 

 

-

 

 

-

<< SUM >>

6,296,858

 








Exhibit C




Project Specific Operational Requirements










None.











Exhibit D   




Climatic Data Sheet




Climatic Conditions




Client

Site

Name

Madison Gas & Electric Co.

Name

Top of Iowa 3

Address 1

P. O. Box 1231

Latitude

N43  21'  38.88"

Address 2

Madison, WI 53701-1231

Longitude

W93  17'  54.18"

Country

USA

Datum

WGS84

Phone no.

608-252-4748

WTG model

V82

Fax no.

608-252-7098

Hub height [m]

80

E-mail

gbollom@mge.com

No. of WTGs

18




Parameter

Symbol

Site Avg(1)

Site Max(2)

Unit

 

 

 

 

 

Normal wind conditions(3) (annual)

 

 

 

 

Measurement period for conditions

-

4/27/2001 to present

-

Height for conditions

m.a.g.l.

80

80

m

Weibull scale parameter

A

8.7

8.8

m/s

Weibull shape parameter

k

2.2

2.4

-

Mean wind speed

V

7.7

7.8

m/s

Mean ambient turbulence intensity(4)

TI

0,116

0.116

%

Mean ambient turbulence intensity at 15m/s

TI15

0.112

0.112

%

Standard deviation of TI at 15m/s

s15

0.021

0.021

%

Mean air density

r

1.20

1.20

kg/m3

Exponential wind shear coefficient(5)

a

0.22

0.22

-




Extreme wind conditions(3) (50 yr return period)

 

Measurement period for conditions

-

4/27/2001 to present

-

Height for conditions

m.a.g.l.

80

m

Max 10 min. mean wind speed

V10min

35

m/s

Max 3 sec. gust wind speed

V3sec

40

m/s




Environmental conditions

 

 

 

Measurement period for conditions

-

      to      

-

Mean annual ambient temperature

T

7.2

deg. C

Extreme minimum ambient temperature

Tmin

-40

deg. C

Extreme maximum ambient temperature

Tmax

40

deg. C

Days of temperature above 40°C

-

0

days/yr

Days of temperature below -20°C

-

10

days/yr

Days with ice buildup

-

4

days/yr

Mean relative humidity

RH

70

%

Salt spray present

-

 yes  no

-

Lightning density

-

2-4

Strikes/km2/yr




Topographic conditions

 

 

 

Height above sea level

m.a.s.l.

380 to 395

m

Max terrain slope in 100m radius of  WTG(s)

-

6

deg.

Mean roughness length

z0

0.67

m




Layout conditions

 

 

 

Distance between individual WTGs in a row

Lin-row

410

m

Distance between individual rows

Lrow

574

m




 

Wind rose(3)

Turbulence rose

Height for conditions

m.a.g.l

80

m

m.a.g.l

50

m

 

 

 

Sector

Degrees

A

k

Freq [%]

TI

TI15

s15

1

0

6.8

2.44

7.9

0.125

0.118

0.016

2

30

6.4

2.42

4.6

0.128

0.102

0.009

3

60

7.0

2.31

4.6

0.118

0.106

0.013

4

90

7.7

2.46

5.1

0.111

0.097

0.012

5

120

7.6

2.23

7.3

0.116

0.119

0.023

6

150

8.7

2.7

12.1

0.116

0.111

0.021

7

180

9.3

3

12.5

0.098

0.099

0.018

8

210

8.9

2.5

7.8

0.104

0.105

0.019

9

240

8.3

2.54

5.7

0.110

0.122

0.033

10

270

8.5

2.37

6.4

0.106

0.112

0.024

11

300

9.7

2.46

12.5

0.104

0.110

0.019

12

330

9.2

2.7

13.5

0.115

0.117

0.017




In addition to the above the following shall be supplied:

Site layout coordinates and datum in .txt or .xls format.

Site digital contour map; contour equidistance max 20m, preferably < 10m (not
required for US sites).




In addition to the above the following may be requested (attach if available):

Min, max and mean turbulence as a function of wind speed and wind direction
(e.g. a plot).

Min, max and mean wind shear as a function of wind speed and wind direction
(e.g. a plot).








Notes:

     




(1) Average conditions for all WTGs on site for contractual purposes. If not
available for preliminary assessment purposes use measured conditions.

(2) Conditions for most energetic WTG on site for contractual purposes. If not
available for preliminary assessment purposes leave blank.

(3) Shall be hub height for contractual purposes. Can be measurement height for
preliminary assessment purposes.




(4)[ex103004.gif] [ex103004.gif]




(5)[ex103006.gif] [ex103006.gif]








Exhibit E




Insurance Requirements







1.1

General.  Supplier and Buyer shall maintain or cause to be maintained the
insurance required by this Exhibit E with insurance companies of recognized
responsibility reasonably satisfactory to the other Party until all obligations
of Supplier and Buyer pursuant to the Agreement have been fully discharged,
unless otherwise stated herein.  Notwithstanding the foregoing, either Party may
self-insure with respect to some or all of the coverages required by this
Exhibit E (other than the All-Risk Property Insurance and the excess liability
insurance coverages).  The requirements of this Exhibit E as to insurance and
the acceptability to a Party of insurers and insurance to be maintained by
Supplier or Buyer are not intended to and shall not in any manner limit or
qualify the liabilities and obligations assumed by Supplier or Buyer under the
Agreement unless otherwise expressly indicated.

1.2

Notification.  A Party shall notify the other Party of any incident that would
reasonably be expected to result in an insurance claim for an amount in excess
of Fifty Thousand Dollars ($50,000) and keep the other Party timely apprised of
insurance claim proceedings.

1.3

Supplier’s Insurance.

1.3.1

Commercial General Liability Insurance; Policy Exclusions.  From the
Commissioning Completion Date for the first Wind Turbine and through the end of
the Term, Supplier shall maintain, or cause to be maintained, Commercial General
Liability Insurance on an “occurrence” or “claims-made” basis, including
coverage for products/completed operations, broad form property damage, blanket
contractual liability for both oral and written contracts and personal injury,
with primary coverage limits of no less than One Million Dollars (U.S.
$1,000,000) for injuries or death to one or more Persons or damage to property
resulting from any one occurrence and a One Million Dollars (U.S. $1,000,000)
aggregate limit.

1.3.2

Commercial Automobile Liability Insurance.  From the Commissioning Completion
Date for the first Wind Turbine and through the end of the Term, Supplier shall
maintain or cause to be maintained Commercial Automobile Liability Insurance on
an “occurrence” basis, including coverage for owned, non-owned and hired
automobiles for both bodily injury and property damage and containing
appropriate no fault insurance provisions or other endorsements in accordance
with state legal requirements, with limits of not less than One Million Dollars
(U.S. $1,000,000) per accident with respect to bodily injury, property damage or
death.

1.3.3

Excess Liability Insurance.  From the Commissioning Completion Date for the
first Wind Turbine and through the end of the Term, Supplier shall maintain or
cause to be maintained Excess Liability Insurance of not less than Five Million
Dollars (U.S. $5,000,000).  Such coverage shall be on an “occurrence” or
“claims-made” basis and over and above the coverage provided by the policies
described in Sections 1.3.1 and 1.3.2 of this Exhibit E.  The excess policies
shall not contain endorsements which restrict coverages as set forth in Sections
1.3.1 and 1.3.2 of this Exhibit E and which are provided in the underlying
policies.

1.3.4

Workers’ Compensation and/or Disability Insurance.  From the Commissioning
Completion Date for the first Wind Turbine and through the end of the Term,
Supplier shall maintain or cause to be maintained Workers’ Compensation
Insurance, Disability Benefits Insurance and such other forms of insurance as
are required by law to provide for the Project on an “occurrence” basis covering
Losses resulting from injury, sickness, disability or death of the employees of
Supplier, with limits of not less than One Million Dollars (U.S. $1,000,000) per
accident, One Million Dollars (U.S. $1,000,000) for disease, and One Million
Dollars (U.S. $1,000,000) for each employee.

1.4

Buyer’s Insurance.

1.4.1

All Risk Property Insurance.  From the Commissioning Completion Date for the
first Wind Turbine and through the end of the Term, Buyer shall maintain or
cause to be maintained All Risk Property Insurance (including earth movement and
flood, collapse, sinkhole and subsidence) on a completed value form.  Earth
movement coverage shall include coverage for any natural or man-made earth
movement, including earthquake or landslide, regardless of any other cause or
event contributing concurrently or in any other sequence of Losses.  Flood
coverage shall include coverage for waves, tide or tidal water, rising or
overflowing of lakes, ponds, reservoirs, rivers, harbors, streams, or other
bodies of water, whether or not driven by wind. The All Risk Property Insurance
shall be on a “replacement cost” basis and include removal of debris.

1.4.2

Commercial General Liability Insurance; Policy Exclusions.  From the
Commissioning Completion Date for the first Wind Turbine and through the end of
the Term, Buyer shall maintain, or cause to be maintained, Commercial General
Liability Insurance for the Project on an “occurrence” or “claims-made” basis,
including coverage for premises/operations explosion, collapse and underground
hazards, products/completed operations, broad form property damage, blanket
contractual liability for both oral and written contracts and personal injury,
with primary coverage limits of no less than One Million Dollars (U.S.
$1,000,000) for injuries or death to one or more Persons or damage to property
resulting from any one occurrence and a One Million Dollars (U.S. $1,000,000)
aggregate limit.

1.4.3

Commercial Automobile Liability Insurance.  From the Commissioning Completion
Date for the first Wind Turbine and through the end of the Term, Buyer shall
maintain or cause to be maintained Commercial Automobile Liability Insurance on
an “occurrence” basis, including coverage for owned, non-owned and hired
automobiles for both bodily injury and property damage and containing
appropriate no fault insurance provisions or other endorsements in accordance
with state legal requirements, with limits of not less than One Million Dollars
(U.S. $1,000,000) per accident with respect to bodily injury, property damage or
death.

1.4.4

Excess Liability Insurance.  From the Commissioning Completion Date for the
first Wind Turbine and through the end of the Term, Buyer shall maintain or
cause to be maintained Excess Liability Insurance of not less than Five Million
Dollars (U.S. $5,000,000).  Such coverage shall be on an “occurrence” or
“claims-made” basis and over and above the coverage provided by the policies
described in Sections 1.4.1, 1.4.2 and 1.4.3 of this Exhibit E.  The excess
policies shall not contain endorsements which restrict coverages as set forth in
Sections 1.4.1, 1.4.2 and 1.4.3 of this Exhibit E and which are provided in the
underlying policies.

1.4.5

Workers’ Compensation and/or Disability Insurance.  From the Commissioning
Completion Date for the first Wind Turbine and through the end of the Term,
Buyer shall maintain or cause to be maintained Workers’ Compensation Insurance,
Disability Benefits Insurance and such other forms of insurance as are required
by law to provide for the Project on an “occurrence” basis covering Losses
resulting from injury, sickness, disability or death of the employees of Buyer,
with limits of not less than One Million Dollars (U.S. $1,000,000) per accident,
One Million Dollars (U.S. $1,000,000) for disease, and One Million Dollars (U.S.
$1,000,000) for each employee.

1.5

Additional Insurance Policies.  Supplier and Buyer may, at their own expense,
purchase and maintain or cause to be maintained such other or additional
insurance (as to risks covered, policy amounts, policy provisions or otherwise)
which they may require.

1.6

Claims Made Policy.  In the event that any policy is written on a “claims-made”
basis and such policy is not renewed or the retroactive date of such policy is
to be changed, Supplier or Buyer shall obtain for each such policy or policies
the broadest basic and supplemental extended reporting period coverage or “tail”
reasonably available in the commercial insurance market for each such policy or
policies and shall provide the other Party with proof that such basic and
supplemental extended reporting period coverage or “tail” has been obtained.  If
a Party fails to provide the other Party with proof of such coverage, the other
Party may purchase the coverage, and the Party failing to provide proof of such
coverage shall reimburse the other Party for the full cost of such coverage.

1.7

Verification of Coverage.  Prior to the Commencement Date for the first Wind
Turbine, each Party shall deliver to the other Party certificates of insurance
or other reasonably satisfactory evidence verifying that the insurance coverages
outlined in this Exhibit E are in full force and effect and naming the other
Party and the Financing Parties as an additional insured.

1.8

Deductibles.  Payment of the deductible or self-retention amount shall be the
responsibility of the Party required to maintain the policy of insurance
hereunder and shall be payable by such Party on the same terms and conditions as
if such Party were the insurer thereunder and the policy of insurance contained
no provisions for a deductible or self-insured retention.  A Party shall obtain
the prior written approval of the other Party to any deductible or
self-retention amount exceeding Two Million Dollars ($2,000,000) for any policy
of insurance hereunder.

1.9

Terms and Provisions of the Policies.  All policies of insurance required to be
maintained by either Party under this Exhibit E shall: (a) for policies naming
both Parties as insureds, provide a severability of interests clause and be
deemed to constitute a separate contract with each insured; (b) shall provide
(whether by endorsement or otherwise) that such policies are primary to and not
excess to or on a contributing basis with any insurance or self-insurance
maintained by the other Party; and (c) with the exception of Worker’s
Compensation and Disability Insurance, be endorsed to name as an additional
insured the other Party and, where applicable, the Financing Parties, and the
successors and assigns of each of them.  All policies of insurance required to
be maintained by either Party under this Exhibit E shall provide that they may
not be canceled, not renewed (or their renewal refused) or materially changed
without thirty (30) days’ prior written notice to such Party.  Each Party shall
provide written notice to the other Party no later than five (5) days following
receipt of any such notice.  Furthermore, such policies shall contain the
following unless waived in writing by both Parties::

1.9.1

Notice of Injurious Exposure to Conditions (Third Party Policies Only).  The
failure of any agent, servant, or employee of any insured to notify the insurer
of any occurrence of which he has knowledge shall not invalidate the insurance
afforded by this policy as respects any additional insured.

1.9.2

Knowledge of Injurious Exposure to Conditions (Third Party Policies Only).  The
knowledge of an occurrence by the agent, servant, or employee of the insured
shall not in itself constitute knowledge by the insured, unless the insured’s
risk management department shall have received such notice from its or their
agent, servant, or employee.

1.9.3

Errors and Omissions.  The coverages afforded by each policy shall not be
invalidated or affected by any unintentional errors or omissions in any
information required to be reported.

1.10

Subrogation Waiver.  Except as otherwise provided in this Exhibit E, Buyer and
Supplier waive all subrogation rights against (a) each other, (b) any of the
other’s subcontractors (of any tier), agents and employees, and (c) any of the
other’s consultants, separate contractors, if any, and any of their
subcontractors (of any tier), agents and employees, for damages caused by fire
or other causes of Loss to the extent covered by All Risk Property Insurance
obtained pursuant to Section 1.4.1 or other property insurance covering any
property that is part of the Project.








Exhibit F




Project Site Description




Property #1




West Half (W 1/2) of the Southwest Quarter (SW 1/4) of Section 21, and the West
Half (W 1/2) of the Northwest Quarter (NW 1/4) of Section 28, all in Township 99
North, Range 21, West of the 5th P.M. Worth County, Iowa,

EXCEPT:

The North 561.00 feet of the East 444.00 feet of the Northwest Quarter (NW 1/4)
of the Southwest Quarter (SW 1/4) of Section Twenty-one (21); township
Ninety-nine (99); Range Twenty-one West (R 21 W) of the 5th Prime Meridian,
Worth County, Iowa containing 5.72 acres more or ess which includes 0.34 acres
of existing public right of way.




Property #2




The West Half (W 1/2) of the Southeast Quarter (SE 1/4) and the East Half (E
1/2) of the Southwest Quarter (SW 1/4) of Section Twenty-one (21), and the
Northeast Quarter (NE 1/4) of the Northwest Quarter (NW 1/4) of Section
Twenty-eight (28), all in Township Ninety-nine (99) North, of Range Twenty-one
(21), West of the 5th P.M.




EXCEPT:




A parcel of land located in the Northeast Quarter (NE 1/4) of the Southwest
Quarter (SW 1/4) and the Northwest Quarter (NW 1/4) of the Southeast Quarter (SE
1/4), all in Section Twenty-one (21), in Township Ninety-nine (99) North, of
Range Twenty-one (21) West of the 5th P.M., Worth County, Iowa, more
particularly described as follows:  Beginning at the center of said Section
Twenty-one (21); thence S 90 degrees 00' E Four Hundred Seventy-two and
Seven-tenths (472.7) feet along the North line of the Northwest Quarter (NW 1/4)
of the Southeast Quarter (SE 1/4); thence S 0 degrees 00' E Three Hundred
Eighty-two and Nine-tenths (382.9) feet; thence N 86 degrees 21' W One Hundred
Nineteen and Two-tenths (119.2) feet; thence S 0 degrees 00' E Three Hundred
Eighty-two and Six-tenths (382.6) feet; thence N 89 degrees 12' W Five Hundred
Two and Four-tenths (502.4) feet; thence N 0 degrees 21' W Seven Hundred
Sixty-six and Three-tenths (766.3) feet to the North line of the Northeast
Quarter (NE 1/4) of the Southwest Quarter (SW 1/4); thence S 89 degrees 56' E
One Hundred Fifty-three and Four-tenths (153.4) feet along said North line to
the point of beginning.




Property #3




East One-half (E 1/2) of Southeast Quarter (SE 1/4) of Section Twenty-one (21)
all in Township Ninety-nine (99) North, Range Twenty-one (21), West of the 5th
P.M., Worth County, Iowa.




Property #4




North East Quarter (NE 1/4) of Section Twenty-eight (28), Township Ninety-nine
(99) North, Range Twenty-one (21), West of the Fifth P.M.




Property #9




Southwest Quarter (SW 1/4) and the Southeast Quarter (SE 1/4) of the Northwest
Quarter (NW 1/4), Section 28, Township 99 North, Range 21 West of the 5th P.M.,
Worth County, Iowa.




Property #10




The West One-half (W 1/2) of the Southeast Quarter (SE 1/4) of Section
Twenty-eight (28) Township Ninety-nine (99) North of Range Twenty-one (21) West
of the 5th P.M., Worth County, Iowa.




Property #11




The West Half (W½) of Southwest Quarter (SW¼) of Section Twenty-seven (27), and
East One-half (E½) of Southeast Quarter (SE¼) of Section Twenty-eight (28), all
in Township Ninety-nine (99) North, of Range Twenty-one (21), West of the 5th
P.M., Worth County, Iowa, except parcel of land situated in the Southeast Corner
of the Southeast Quarter, of Section Twenty-eight (28), Township Ninety-nine
(99) North, of Range Twenty-one (21), West of the 5th P.M., and more
particularly described as follows, to-wit:  Commencing at a point 2 rods North
and 1½ rods West of the Southeast Corner of Section 28, and running thence North
11½ rods; thence West 14 rods; thence South 11½ rods; and thence 14 rods to
place of beginning, also excepting therefrom A parcel of land located in the E½
of the SE ¼ of Section 28, Township 99 North, Range 21 West of the 5th P.M.,
Worth County, Iowa, more particularly described as follows:  Commencing at the E
¼ Corner of said Section 28, thence South 1273.3 feet along the East line of the
SE ¼ of said Section 28 to the point of beginning, thence S 88° 46' W 490.5
feet, thence North 105.0 feet, thence West 845.9 feet to the West line of said
E½-SE¼, thence S 0° 52' 30" E 748.4 feet along said West line, thence East 834.5
feet, thence North 593.3 feet, thence N 88° 46' E 490.5 feet to said East line,
thence North 50.0 feet along said East line to the point of beginning,
containing 15.00 Acres of which 0.05 Acres is in county road easement.  The East
line of the SE¼ of Section 28-99-21 is assumed to bear North and South.




Property #12




The West One-half (W 1/2) of the Southeast Quarter (SE 1/4); and the East
One-half (E 1/2) of the Southwest Quarter (SW 1/4) of Section Twenty-Seven (27)
in Township Ninety-nine (99) North, of Range Twenty-one (21), West of the 5th
P.M., Worth County, Iowa.




Property #13




Northeast Quarter of the Southeast Quarter of Section 27, Township 99 North,
Range 21 West,

Southeast Quarter of the Southeast Quarter except the church in Southeast corner
of Section 27, Township 99 North, Range 21 West,

Said church site described as follows:  Beginning at the Southeast corner of
Southeast Quarter, thence W 12 rods; thence North 27 rods; thence East 12 rods;
thence South 27 rods to the point of beginning,

Also excepting a parcel of land commencing at a point twelve (12) rods West of
the Southeast Corner of Section 27, township 99, Range 21; thence 27 rods North,
thence 58 feet West, thence 27 rods South, thence 58 feet East, to point of
beginning,

Also excepting a parcel of land commencing at a point 12 rods and 58' west of
the Southeast corner of Section 27, Township 99, Range 21, West of the 5th P.M.;
thence North 27 rods; thence West 19 feet; thence South 27 rods; thence East 19
feet to the point of beginning.  Also excepting a parcel of land commencing at a
point 16 rods and 11 feet west of the Southeast corner of section 27, Township
99, Range 21; thence North 27 rods; thence West 22 feet; thence South 27 rods;
thence East 22 feet to point of beginning,

Also excepting a parcel of land commencing at a point 297 feet West of the
Southeast corner of Section 27, Township 99, Range 21; thence West on the
section line 42 feet; thence North 656.5 feet; thence East 339 feet to the East
section line; thence South on the east section line 211 feet; thence West 297
feet; thence South 445.5 feet to the place of beginning, containing 2.07 acres
more or less,

Also excepting therefrom all that part of the Southeast Quarter of the Southeast
Quarter of Section 27, Township 99 North, Range 21 West, lying South of the
centerline of Worth County Road A-38 (also known as 410th Street).




Property #20




(i)

The Southwest Quarter (SW 1/4) except the West Four and One-Half (4-1/2) rods of
the South Forty-Five (45) rods thereof; and the South Half (S 1/2) of South Half
(S 1/2) of Northwest Quarter (NW 1/4); of Section Twenty-six (26), in Township
Ninety-nine (99) North, of Range Twenty-one (21), West of the 5th P.M., Worth
County, Iowa.





Exhibit G




Site Plan

[ex103008.gif] [ex103008.gif]

Note: Locations of Crane Pads are as set forth in Exhibit H.1; Access Road
locations and specifications to be provided pursuant to Exhibit G.2.





Exhibit H




Post Term Parts Warranty Terms and Conditions







If a replacement Part has been installed in the Turbine Equipment during the
final year of the Term and Buyer discovers a Defect in such replacement Part
after expiration of the Term but within one year of the date of installation of
such replacement Part, Supplier shall replace the Part provided that Buyer
complies with the following terms and conditions:




1.

Buyer must ship the allegedly Defective Part to Supplier at the site office of
Supplier nearest to the Project Site at Buyer’s sole cost and expense.




2.

If Supplier agrees that the returned Part is a Defective Part, Supplier shall,
at its sole cost and expense, ship a replacement Part for the Defective Part to
the Project Site.




3.

If Supplier does not agree that the returned Part is a Defective Part, Supplier
shall notify Buyer of such dispute, and the Parties will make all reasonable
efforts to amicably settle the dispute.  If amicable settlement is not possible,
the Parties shall refer the dispute to binding arbitration pursuant to the
provisions contained in Article 10 of the Agreement.  




4.

If the replacement Part is determined by the arbitrator to be a Defective Part,
Supplier shall comply with the provisions of Section 2 of this Exhibit H and
reimburse Buyer for all reasonable attorneys’ fees and expenses in accordance
with Section 10.2 of the Agreement.  If the replacement Part is determined by
the arbitrator not to be a Defective Part, Supplier shall return the part to
Buyer, and Buyer shall reimburse Supplier for all reasonable attorneys’ fees and
expenses in accordance with Section 10.2 of the Agreement.




5.

If Buyer wishes to have a replacement Part sent by Supplier prior to (i)
returning the allegedly Defective Part, or (ii) a final determination being made
regarding whether such Part is a Defective Part, then Buyer may issue a purchase
order for a replacement Part.  Supplier shall process such purchase order upon
receipt thereof and ship a replacement Part to the Project Site.  If, following
the issuance of such a purchase order, (i) Buyer fails to return the allegedly
Defective Part to Supplier within fifteen (15) days of issuing the purchase
order, or (ii) a final determination is made that the returned Part is not a
Defective Part, then Buyer shall be required, within ten (10) days of such date,
to pay Supplier the Supplier’s then current list price for the replacement Part
previously shipped.




6.

If Supplier is responsible for the costs and  expenses for shipping of Parts to
the Project Site,  Supplier will pay for standard ocean freight (if applicable)
and standard inland ground shipping, but will not be required to incur any
expedited shipping charges.




7.

A Defective Part shall become the property of Supplier once a replacement Part
for such Defective Part has been shipped to the Project Site.








Exhibit I




Sound Level Performance Standard







Warranted Sound Power Level V82 WTG IEC Class II







When measured in accordance with the Sound Level Testing Procedures attached as
Exhibit J to the Agreement, the V82 WTG IEC Class II warranted sound power level
at 8m/s (10m height) is




Lwa = 103.2dB(A)




This warranted sound level is subject to a tolerance for measurement
uncertainties of the greater of (i) the actual measurement uncertainty
determined in accordance with the Sound Level Test Standard and (ii) ± 2dB(A).
 If the measured sound level is at or below the warranted sound level plus the
uncertainty determined pursuant to the preceding sentence, the standard has been
met.











Exhibit J

Sound Level Testing Procedures







1.

Defined Terms.  Initially-capitalized terms used herein without other definition
shall have The meanings specified in Article 1 and Exhibit B of the Warranty
Agreement (the “Agreement”) to which this Exhibit J is attached unless the
context requires otherwise.  In addition, the following terms shall have the
following respective meanings defined herein:




“Calculation Period Years” or “CPY” means twenty minus the number of years
between the Commissioning Completion Date for a Wind Turbine and the date Sound
Level Liquidated Damages are calculated with respect to such Wind Turbine.

“Electricity Price” or “EP” means $50 per MWh.

“Independent Tester” means any of the following independent companies: Risø,
Tripod, Windtest, Garrad Hassan America, Inc., or Global Energy Concepts, which
companies are hereby approved by the Parties to conduct the Measurement Tests,
or another qualified independent company mutually agreed by Supplier and Buyer.

“NEOA” means the Nominal Energy Output calculated using the Power Curve as
adjusted to meet the Sound Level Performance Standard, multiplied by the nominal
wind distribution.

“Sound Level Performance Standard” means the sound level performance standard
set forth in Exhibit I to the Agreement.

“Sound Level Test Standard” means the test protocol as defined in IEC
61400-11-ed2:2002.

“Sound Level Test Turbine” means a Wind Turbine selected by Buyer for the Sound
Level Test in accordance with Section 3.1 of this Exhibit J.

2.

Interpretation. The rules of interpretation set forth in Article 1 of the
Agreement shall apply to this Exhibit J, except that references in this Exhibit
J to a section or paragraph shall be to a section or paragraph of this Exhibit J
unless otherwise indicated.




3.

Sound Level Testing.




3.1

Sound Level Test Procedures.  Prior to the date which is six (6) months prior to
the end of the Defect Warranty Period for a Wind Turbine, Buyer may request that
one or more tests (each a “Sound Level Test”) be performed on such Wind Turbine
if Buyer has reasonable doubts about such Wind Turbine’s conformance with the
Sound Level Performance Standard, which doubts are based on (i) written
notification from a Governmental Authority of an alleged violation of a Buyer
Permit or (ii) an alleged violation of Applicable Law contained in a complaint
or similar notice of action or proceeding filed by a third party with a
Governmental Authority against Buyer.  The Sound Level Test(s), if requested,
shall be performed on the Sound Level Test Turbine(s) by an Independent Tester. 
The Sound Level Test(s) shall be conducted in accordance with the Sound Level
Test Standard and the Technical Specifications.  Prior to commencement of a
Sound Level Test, the blades must be assessed by the Independent Tester as being
clean and free of damage.  Buyer shall notify Supplier in writing fourteen (14)
days in advance of the commencement of a Sound Level Test, and Supplier shall
have the right to be present at the Sound Level Test.   Buyer shall immediately
provide Supplier with a written report of the results of any Sound Level Test.
 If a Sound Level Test Turbine achieves the Sound Level Performance Standard,
then the Sound Level Warranty shall have been achieved and Buyer shall be
responsible for all costs incurred by Supplier with respect to such Sound Level
Test.




3.2

Procedures on Sound Level Test Failure.  Should a Sound Level Test Turbine fail
to achieve the Sound Level Performance Standard through no fault of Buyer,
Supplier shall, (i) make all commercially reasonable efforts to repair or modify
the Wind Turbine in order to meet the Sound Level Performance Standard or
obtain, on behalf of Buyer, a full and final release, or other final settlement
with the Governmental Authority or third party claiming to be affected by such
Sound Level Test Turbine’s failure to meet the Sound Level Performance Standard;
and (ii) reimburse Buyer for the costs of performing the Sound Level Test within
thirty (30) days of Supplier’s receipt of the results of such Sound Level Test. 
 Following the completion of such repairs or modifications, Supplier shall
provide Buyer with written notice that the Sound Level Test Turbine is ready for
a new Sound Level Test.  Within thirty (30) days of Buyer’s receipt of such
notice, Buyer shall conduct a new Sound Level Test to be performed at Supplier's
sole expense.   Buyer shall notify Supplier in writing fourteen (14) days in
advance of the commencement of such Sound Level Test, and Supplier shall have
the right to be present at such Sound Level Test. The testing and repair or
modification procedure described in this Section 3.2 shall be repeated until
such time as the Sound Level Test Turbine achieves the Sound Level Performance
Standard, provided, however, that if the Sound Level Test Turbine has failed to
achieve the Sound Level Performance Standard by the end of the Term, through no
fault of Buyer, then the following remedies shall apply.




3.3

Remedies.  Provided that Buyer has received a written order from a Governmental
Authority restricting the operation of such Sound Level Test Turbine due to the
sound levels generated by such Sound Level Test Turbine, then such Sound Level
Test Turbine shall be derated or have its operational parameters otherwise
adjusted to the extent needed to meet the Sound Level Performance Standard and
Supplier shall pay a lump sum to Buyer calculated by taking the net present
value of the Sound Level Liquidated Damages calculated using a discount rate of
fifteen percent (15%), where the Sound Level Liquidated Damages are determined
as follows:




Sound Level Liquidated Damages = (GL of the NEO1- GL of the NEOA)*EP*CPY

3.4

Maximum Liability.  For each Sound Level Test Turbine which fails a Sound Level
Test, Supplier’s maximum aggregate liability with respect such Sound Level Test
Turbine shall not exceed ten percent (10%) of the per Wind Turbine pro rata
share of the Maximum Liability.  Any Sound Level Liquidated Damages paid by
Supplier under this Agreement shall be applied Dollar for Dollar toward
Supplier’s aggregate liability cap in the Agreement of one hundred percent
(100%) of the Maximum Liability.






